EXECUTION COPY






$800,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of February 27, 2008


among


THE STANLEY WORKS,
as Initial Borrower


and




THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders


and




CITIBANK, N.A.,
as Administrative Agent




CITIGROUP GLOBAL MARKETS INC. and
BANC OF AMERICA SECURITIES LLC,
as Lead Arrangers and Book Runners


BANK OF AMERICA, N.A.,
as Syndication Agent
 
 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
Page
   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01. Certain Defined Terms.
1
SECTION 1.02. Computation of Time Periods; Terms Generally.
16
SECTION 1.03. Accounting Terms.
16
 
 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
16
SECTION 2.01. The Commitment.
16
SECTION 2.02. Making the Committed Advances.
19
SECTION 2.03. Fees.
22
SECTION 2.04. Continuation and Conversion.
23
SECTION 2.05. Interest on Advances.
24
SECTION 2.06. Additional Interest on Eurocurrency Rate Advances.
25
SECTION 2.07. Repayment; Prepayment of Advances; Etc.
25
SECTION 2.08. Increased Costs.
26
SECTION 2.09. Payments and Computations.
27
SECTION 2.10. Taxes.
29
SECTION 2.11. Promissory Notes.
30
SECTION 2.12. Use of Proceeds of Advances.
30
SECTION 2.13. Uncommitted Advances.
30
SECTION 2.14. Borrowings by Designated Borrowers.
33
SECTION 2.15. European Monetary Union.
34
   
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
36
SECTION 3.01. Condition Precedent to Effectiveness.
36
SECTION 3.02. Conditions Precedent to Each Advance.
37
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
37
SECTION 4.01. Representations and Warranties of the Company.
37
 
 
ARTICLE V COVENANTS OF THE BORROWER
39
SECTION 5.01. Affirmative Covenants.
39
SECTION 5.02. Negative Covenants.
41
 
 
ARTICLE VI EVENTS OF DEFAULT
43
SECTION 6.01. Events of Default.
43

 
 
(i)

--------------------------------------------------------------------------------

 
 
ARTICLE VII THE ADMINISTRATIVE AGENT
45
SECTION 7.01. Appointment and Authority.
45
SECTION 7.02. Administrative Agent Individually.
45
SECTION 7.03. Duties of Administrative Agent; Exculpatory Provisions.
47
SECTION 7.04. Reliance by Administrative Agent.
47
SECTION 7.05. Indemnification.
48
SECTION 7.06. Delegation of Duties.
48
SECTION 7.07. Resignation of Administrative Agent.
48
SECTION 7.08. Non-Reliance on Administrative Agent and Other Parties.
49
SECTION 7.09. No Other Duties, Etc.
50
 
 
ARTICLE VIII MISCELLANEOUS
50
SECTION 8.01.Amendments, Etc.
50
SECTION 8.02. Notices, Communications and Treatment of Information.
51
SECTION 8.03. No Waiver; Remedies.
55
SECTION 8.04. Costs and Expenses; Breakage Indemnification.
56
SECTION 8.05. Sharing of Payments, Etc.
56
SECTION 8.06. Binding Effect.
57
SECTION 8.07. Assignments and Participations.
57
SECTION 8.08. Limitation on Assignments and Participations.
59
SECTION 8.09. Withholding.
60
SECTION 8.10. Mitigation.
60
SECTION 8.11. Governing Law; Waiver of Jury Trial.
60
SECTION 8.12. Execution in Counterparts.
60
SECTION 8.13. Submission to Jurisdiction; Etc.
61
SECTION 8.14. Judgment Currency.
61
SECTION 8.15. USA PATRIOT Act.
62
SECTION 8.16. No Fiduciary Duty.
62
   
ARTICLE IX GUARANTEE
62
SECTION 9.01. Guarantee
62
SECTION 9.02. Acknowledgments, Waivers and Consents
63
SECTION 9.03. Reinstatement
66
SECTION 9.04. Subrogation
66
SECTION 9.05. Remedies
66
SECTION 9.06. Payments
66



SCHEDULE I
ADDRESSES, APPLICABLE LENDING OFFICES AND COMMITMENTS
SCHEDULE II
MANDATORY COST RATE
SCHEDULE III
DESIGNATED BORROWER JURISDICTIONS
   
EXHIBIT A-1
FORM OF RATE REQUEST
EXHIBIT A-2
FORM OF NOTICE OF BORROWING
EXHIBIT B
FORM OF NOTICE OF CONVERSION OR CONTINUATION
EXHIBIT C
FORM OF QUOTE REQUEST
EXHIBIT D
FORM OF QUOTE
EXHIBIT E
FORM OF ACCEPTANCE
EXHIBIT F-1
FORM OF OPINION OF COUNSEL TO THE BORROWER
EXHIBIT F-2
FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT
EXHIBIT G
FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT H-1
FORM OF COMMITTED NOTE
EXHIBIT H-2
FORM OF UNCOMMITTED NOTE
EXHIBIT I
FORM OF DESIGNATION LETTER
EXHIBIT J
FORM OF TERMINATION LETTER

 
 
(ii)

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT




This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, the "Agreement") is made as of this 26th
day of February 27, 2008 between THE STANLEY WORKS, a Connecticut corporation
(the "Company"), the banks, financial institutions and other institutional
lenders (the "Initial Lenders") listed on the signature pages hereof, and
CITIBANK, N.A. ("Citibank"), as administrative agent (in such capacity, the
"Administrative Agent") for the Lenders (as hereinafter defined).


The Company, certain banks, financial institutions and other institutional
lenders and the Administrative Agent are parties to a Credit Agreement dated as
of December 1, 2005 (as amended, supplemented or otherwise modified from time to
time, and as in effect on the date hereof, the "Existing Credit Agreement"),
providing for the making of loans by such banks, financial institutions and
other institutional lenders to the Company in an aggregate principal amount at
any one time outstanding not exceeding $550,000,000.


The parties hereto wish to amend the Existing Credit Agreement to, among other
things, increase the aggregate amount of the Commitments to $800,000,000 and
make certain other amendments and to restate the entire Existing Credit
Agreement, as so amended, as set forth herein.


Accordingly, subject to the occurrence of the Effective Date (as defined below),
the parties hereto hereby agree that the Existing Credit Agreement is amended
and restated to read in its entirety as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 


SECTION 1.01. Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):


"Acquiring Person" means any person (other than the ESOP) who is or becomes the
beneficial owner, directly or indirectly, of 10% or more of the Company's
outstanding common stock.


"Additional Commitment Agreement" has the meaning provided in Section
2.01(d)(iii).
 
"Additional Commitment Lender" has the meaning provided in Section 2.01(d)(iii).
 
"Advance" means a Committed Advance or an Uncommitted Advance. For the purposes
of determining the unutilized amount of each Lender’s Commitment at any time,
the amount of each Advance of such Lender that is outstanding in an Alternate
Currency shall be deemed to be the Dollar Equivalent of the amount of such
Advance.
 
 
 

--------------------------------------------------------------------------------

 


"Administrative Agent's Account" means, with respect to any Currency, the
account of the Administrative Agent maintained by the Administrative Agent for
such Currency and most recently designated by it by notice to the Lenders and
the Company.


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


"Agent’s Group" has the meaning provided in Section 7.02(b).


"Alternate Currencies" means Euros and Pounds Sterling.


"Applicable Eurocurrency Margin" means, on any date for each Eurocurrency Rate
Advance, (i) 0.1000% if on such date the Company's outstanding Long-Term
Indebtedness is rated A+ or higher by Standard & Poor's, A1 or higher by
Moody's, or A+ or higher by Fitch, (ii) 0.1400% if on such date clause (i) is
inapplicable and the Company's outstanding Long-Term Indebtedness is rated A or
higher by Standard & Poor's, A2 or higher by Moody's, or A or higher by Fitch,
(iii) 0.1800% if on such date clauses (i) and (ii) are inapplicable and the
Company's outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor's, A3 or higher by Moody's, or A- or higher by Fitch, (iv) 0.2700% if on
such date clauses (i), (ii) and (iii) are inapplicable and the Company's
outstanding Long-Term Indebtedness is rated BBB+ or higher by Standard & Poor's,
Baa1 or higher by Moody's, or BBB+ or higher by Fitch, and (v) 0.3500% if on
such date clauses (i), (ii), (iii) and (iv) are inapplicable (including if such
Long-Term Indebtedness is no longer rated by any agency); provided that if the
respective levels of the Company's outstanding Long-Term Indebtedness credit
ratings differ, the "Applicable Eurocurrency Margin" will be determined based
on, (a) if two of the ratings are at the same level and the other rating is one
level higher or lower than those same ratings, the level corresponding the two
same ratings shall apply, (b) if two of the ratings are at the same level and
the other rating is two or more levels above the two same ratings, the level
corresponding to the rating that is one level above these same ratings shall
apply, (c) if two of the ratings are at the same level and the other rating is
two or more levels below these same ratings, the level corresponding to the
rating that is one level below the two same ratings shall apply and (d) if each
of the three ratings fall within different levels, then the level corresponding
to the rating that is in between the highest and the lowest ratings shall apply.


"Applicable Facility Fee Rate" means, on any date, a rate per annum equal to (i)
0.0500% if on such date the Company's outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor's, A1 or higher by Moody's, or A+ or
higher by Fitch, (ii) 0.0600% if on such date clause (i) is inapplicable and the
Company's outstanding Long-Term Indebtedness is rated A or higher by Standard &
Poor's, A2 or higher by Moody's, or A or higher by Fitch, (iii) 0.0700% if on
such date clauses (i) and (ii) are inapplicable and the Company's outstanding
Long-Term Indebtedness is rated A- or higher by Standard & Poor's, A3 or higher
by Moody's, or A- or higher by Fitch, (iv) 0.0800% if on such date clauses (i),
(ii) and (iii) are inapplicable and the Company's outstanding Long-Term
Indebtedness is rated BBB+ or higher by Standard & Poor's, Baa1 or higher by
Moody's, or BBB+ or higher by Fitch, and (v) 0.1000% if on such date clauses
(i), (ii), (iii) and (iv) are inapplicable (including if such Long-Term
Indebtedness is no longer rated by any agency); provided that if the respective
levels of the Company's outstanding Long-Term Indebtedness credit ratings
differ, the "Applicable Facility Fee Rate" will be determined based on, (a) if
two of the ratings are at the same level and the other rating is one level
higher or lower than those same ratings, the level corresponding the two same
ratings shall apply, (b) if two of the ratings are at the same level and the
other rating is two or more levels above the two same ratings, the level
corresponding to the rating that is one level above these same ratings shall
apply, (c) if two of the ratings are at the same level and the other rating is
two or more levels below these same ratings, the level corresponding to the
rating that is one level below the two same ratings shall apply and (d) if each
of the three ratings fall within different levels, then the level corresponding
to the rating that is in between the highest and the lowest ratings shall apply.
 
 
2

--------------------------------------------------------------------------------

 


"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of an Uncommitted Advance, the office of such Lender notified by such
Lender to the Administrative Agent and the Company as its Applicable Lending
Office with respect to such Uncommitted Advance.


"Applicable Utilization Fee Rate" means, for each day on which the Utilization
Ratio exceeds 0.50, a rate per annum equal to (i) 0.5000% if on such date the
Company's outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor's, A3 or higher by Moody's, or A- or higher by Fitch, and (ii) 0.1000% if
on such date clause (i) is inapplicable (including if such Long-Term
Indebtedness is no longer rated by any agency); provided that if the respective
levels of the Company's outstanding Long-Term Indebtedness credit ratings
differ, the "Applicable Utilization Fee Rate" will be determined based on, (a)
if two of the ratings are at the same level and the other rating is one level
higher or lower than those same ratings, the level corresponding the two same
ratings shall apply, (b) if two of the ratings are at the same level and the
other rating is two or more levels above the two same ratings, the level
corresponding to the rating that is one level above these same ratings shall
apply, (c) if two of the ratings are at the same level and the other rating is
two or more levels below these same ratings, the level corresponding to the
rating that is one level below the two same ratings shall apply and (d) if each
of the three ratings fall within different levels, then the level corresponding
to the rating that is in between the highest and the lowest ratings shall apply.


"Approved Electronic Communications" means each Communication that any Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Borrower to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
"Approved Electronic Communication" shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion or
continuation of an existing, Borrowing, (ii) any notice pursuant to Section
2.07(a) and Section 2.07(b) and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article 3 or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
"Approved Electronic Platform" has the meaning provided in Section 8.02(b).
 
"Assignment and Acceptance" means an assignment and acceptance accepted by the
Administrative Agent in substantially the form of Exhibit G hereto.


"Attributable Debt" means, in respect of any lease transaction described in
Section 5.02(c), as of the date of determination, the lesser of (i) the sale
price of the property so leased multiplied by a fraction the numerator of which
is the remaining portion of the base term of the lease included in such
transaction and the denominator of which is the base term of such lease, and
(ii) the total obligation (discounted to present value at the implicit interest
factor, determined in accordance with generally accepted financial practice,
included in the rental payments or, if such interest factor cannot readily be
determined, at a rate of interest of 10% per annum, compounded semi-annually) of
the lessee for rental payments (other than amounts required to be paid on
account of property taxes as well as maintenance, repairs, insurance, water
rates and other items which do not constitute payments for property rights)
during the remaining portion of the base term of the lease included in such
transaction.


"Base Rate" means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:


(a) the rate of interest announced publicly by the Reference Bank in New York,
New York, from time to time, as its base rate;


(b) 1/2 of one percent per annum above the Federal Funds Rate.


"Base Rate Advance" means a Committed Advance denominated in Dollars that bears
interest as provided in Section 2.05(a).


"Borrowers" means, collectively, the Company and each Designated Borrower.


"Borrowing" means a Committed Borrowing or an Uncommitted Borrowing.


"Business Day" means a day of the year (a) on which banks are not required or
authorized to close in New York City, (b) if the applicable Business Day relates
to any Eurocurrency Rate Advances, on which dealings in Dollars are carried on
in the London interbank market (c) if such day relates to a Borrowing of, or a
payment or prepayment of principal of or interest on or an Interest Period for
an Advance denominated in Pounds Sterling, or a notice with respect thereto,
that is also a day on which commercial banks and foreign exchange markets settle
payments in London, and (d) if such day relates to a Borrowing of, or a payment
or prepayment of principal of or interest on or an Interest Period for an
Advance denominated in Euros, or a notice with respect thereto, that is also a
Target Operating Day.
 
 
4

--------------------------------------------------------------------------------

 


"Capital Lease" means any lease of property, real or personal, the obligations
under which are capitalized on the consolidated balance sheet of the Company and
its Subsidiaries.


"Change of Control" means, with respect to the Company, the occurrence of any
event, act or condition which results in either (i) any Person other than the
ESOP becoming the beneficial owner, directly or indirectly, of 30% or more of
the outstanding common stock of the Company or (ii) individuals who constitute
the Continuing Directors ceasing for any reason to constitute at least the
majority of the Board of Directors of the Company.


"Citibank" has the meaning specified in the first paragraph of this Agreement.


"Commitment" means, with respect to any Lender, the amount specified opposite
such Lender's name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance or Additional Commitment Agreement, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d), as such amount may be increased or reduced pursuant to
Sections 2.01(b), 2.01(c) and 2.01(d). The aggregate amount of the Commitments
on the date hereof is $800,000,000.


"Committed Advance" means an advance by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance, each of which shall be a "Type" of Committed Advance.


"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders to a Borrower pursuant to
Section 2.01.


"Committed Note" has the meaning provided in Section 2.11.


"Communications" means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Borrower or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
"Consolidated Net Worth" means the excess over current liabilities of all assets
properly appearing on a consolidated balance sheet of the Company and its
Subsidiaries after deducting the minority interests of others in Subsidiaries.


"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
financial statements of which would, under GAAP, be consolidated with those of
the Company in its consolidated financial statements as of such date.
 
 
5

--------------------------------------------------------------------------------

 


"Contingent Obligation" as to any Person means any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations ("primary obligations") of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.


"Continuing Director" means any member of the Board of Directors of the Company
who is not affiliated with an Acquiring Person and who is a member of the Board
of Directors of the Company immediately prior to the time that the Acquiring
Person became an Acquiring Person and any successor to a Continuing Director who
is not affiliated with the Acquiring Person and is recommended to succeed a
Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors of the Company.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


"Currency" means either Dollars or an Alternate Currency.


"Current Termination Date" has the meaning provided in Section 2.01(d)(i).


"Declining Lender" has the meaning provided in Section 2.01(d)(ii).


"Default" means an event which would constitute an Event of Default but for the
giving of notice, the lapse of time or both.


"Designated Borrowers" means any Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent in accordance
with and together with the other documents required by Section 2.14, and no
Termination Letter has been delivered to the Administrative Agent thereunder.
 
"Designation Letter" has the meaning provided in Section 2.l4.
 
"Dollar Equivalent" means, with respect to any amount denominated in an
Alternate Currency on any date, the amount of Dollars that would be required to
purchase such amount of such Alternate Currency at or about 11:00 A.M. (Local
Time) on such date, for delivery two Business Days later, as determined by the
Administrative Agent on the basis of the spot selling rate for the offering of
such Alternate Currency for Dollars in the London foreign exchange market,
determinations thereof made in good faith by the Administrative Agent to be
conclusive and binding on the parties in the absence of manifest error.
 
 
6

--------------------------------------------------------------------------------

 
 
"Dollars" and "$" mean lawful money of the United States of America.


"Domestic Lending Office" means, with respect to any Lender, the office of such
Lender specified as its "Domestic Lending Office" opposite its name on Schedule
I hereto or in the Assignment and Acceptance, the Additional Commitment
Agreement or the accession agreement pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify in
writing to the Company and the Administrative Agent.


"EBITDA" means, for any period, the sum (without duplication) for the Company
and its Consolidated Subsidiaries on a consolidated basis of the following: (a)
net income for such period plus (b) to the extent deducted in determining net
income for such period, the sum of (i) depreciation and amortization for such
period, (ii) Interest Expense for such period and (iii) taxes for such period.


"Effective Date" has the meaning provided in Section 3.01.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successors thereto, and the regulations promulgated
and the rulings found thereunder.


"ERISA Controlled Group" means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations
promulgated under ERISA.


"ERISA Person" has the meaning provided in Section 3(9) of ERISA for the term
"person."


"ERISA Plan" means (i) any Plan that (x) is not a Multiemployer Plan and (y) has
Unfunded Benefit Liabilities in excess of $20,000,000 and (ii) any Plan that is
a Multiemployer Plan.


"ESOP" means Stanley Account Value Plan or any successor plan.


"Euro" has the meaning provided in Section 2.15.


"Eurocurrency Liabilities" has the meaning provided in Regulation D (or any
successor regulation) of the Federal Reserve Board, as in effect from time to
time.


"Eurocurrency Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Eurocurrency Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance, the Additional Commitment
Agreement or the accession agreement pursuant to which it became a Lender (or,
if no such office of such Lender is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify in
writing to the Company and the Administrative Agent.
 
 
7

--------------------------------------------------------------------------------

 


"Eurocurrency Rate" means, for any Interest Period:


(a)  for each Eurocurrency Rate Advance denominated in Dollars comprising part
of the same Committed Borrowing, an interest rate per annum equal to the offered
rate for deposits in such Currency as quoted on the relevant Screen Page at
11:00 A.M. (London time) two London Banking Days before the first day of such
Interest Period in an amount substantially equal to the Reference Bank's
Eurocurrency Rate Advance comprising part of such Committed Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period;


(b)  for each Eurocurrency Rate Advance denominated in Pounds Sterling
comprising part of the same Committed Borrowing, (i) an interest rate per annum
equal to the offered rate for deposits in such Currency as quoted on the
relevant Screen Page at 11:00 A.M. (London time) on the first day of such
Interest Period, for a period equal to such Interest Period plus (ii) the MCR
Cost, if any; or


(c)  for each Eurocurrency Rate Advance denominated in Euros comprising part of
the same Committed Borrowing, (i) an interest rate per annum equal to the
offered rate for deposits in such Currency as quoted on the relevant Screen Page
at 11:00 A.M. (Brussels time) two TARGET Days before the first day of such
Interest Period, for a period equal to such Interest Period plus (ii) the MCR
Cost, if any.
 
"Eurocurrency Rate Advance" means a Committed Advance that bears interest as
provided in Section 2.05(b).


"Eurocurrency Rate Reserve Percentage" for any Lender for any Eurocurrency Rate
Advances owing to such Lender means the reserve percentage applicable two
Business Days before the first day of the applicable Interest Period under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to the applicable Interest Period.


"Events of Default" has the meaning provided in Section 6.01.


"Excluded Representation" means the representation and warranty set forth in
Section 4.01(g).


"Existing Credit Agreement" has the meaning provided in the recitals of this
Agreement.


"Extended Termination Date" has the meaning provided in Section 2.01(d)(i).
 
"Federal Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as amended from time to time, or any successor thereto.
 
 
8

--------------------------------------------------------------------------------

 


"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
Board arranged by Federal fund brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Reference Bank from three Federal funds brokers of
recognized standing selected by the Reference Bank.
   
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System as constituted from time to time.


"Fitch" means Fitch Ratings Ltd. and any successor or successors thereto.
 
"Fixed Rate" has the meaning provided in Section 2.13(c)(ii)(C).


"Fixed Rate Advance" means an Advance which bears interest as provided in
Section 2.05(d).


"Fixed Rate Auction" means a solicitation of Quotes setting forth Fixed Rates
pursuant to Section 2.13.


"Floating Rate" means, for any Interest Period for a Floating Rate Advance, an
interest rate per annum equal to the Base Rate in effect from time to time minus
the Floating Rate Margin for such Advance and Interest Period.


"Floating Rate Advance" means an Advance which bears interest as provided in
Section 2.05(c).


"Floating Rate Auction" means a solicitation of Quotes setting forth Floating
Rate Margins based on the Base Rate pursuant to Section 2.13.


"Floating Rate Margin" has the meaning provided in Section 2.13(c)(ii)(B).


"Foreign Currency Equivalent" means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate specified in the
definition of "Dollar Equivalent", as determined by the Administrative Agent,
such determinations to be conclusive and binding on the parties in the absence
of manifest error.


"Foreign Currency Sublimit" means the aggregate principal amount of Committed
Advances denominated in Alternate Currencies permitted to be outstanding at any
one time, as such amount may be increased pursuant to Section 2.01(c). The
Foreign Currency Sublimit on the date hereof is $250,000,000.


"GAAP" means United States generally accepted accounting principles as in effect
from time to time.
 
 
9

--------------------------------------------------------------------------------

 


"Hedge Agreements" means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.


"Indebtedness" of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) the principal component of all Capital
Lease obligations of such Person, (iv) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (v) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (vi) all Contingent Obligations of such Person, and (vii) all
indebtedness of such Person in respect of Hedge Agreements.
 
"Information Memorandum" means the document in the form approved by the Company
concerning the Borrowers and their Subsidiaries which, at the Company's request
and on its behalf, was prepared in relation to this transaction and distributed
by the Lead Arrangers to selected financial institutions before the date of this
Agreement.


"Initial Lenders" has the meaning provided in the first paragraph of this
Agreement.


"Interest Coverage Ratio" means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense for
such period.


"Interest Expense" means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Company and its Consolidated Subsidiaries on a
consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations and any capitalized interest, minus (i)
interest income of the Company and its Consolidated Subsidiaries on a
consolidated basis reported in respect of such period and (ii) interest on
deferred compensation reported in respect of such period.


"Interest Period" means, for each Eurocurrency Rate Advance comprising part of
the same Committed Borrowing, each Floating Rate Advance comprising part of the
same Uncommitted Borrowing and each Fixed Rate Advance comprising part of the
same Uncommitted Borrowing, the period commencing on the date of such Advance or
the date of the continuation of such Eurocurrency Rate Advance or the date of
the conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by a Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be (a) in the
case of a Eurocurrency Rate Advance, one, two, three or six months, (b) in the
case of a Fixed Rate Advance, from 14 to 180 days, and (c) in the case of a
Floating Rate Advance, from 30 to 180 days, in each case as a Borrower may
select in the Notice of Borrowing, Quote Request or Notice of Conversion or
Continuation for such Advance, as the case may be; provided that:
 
 
10

--------------------------------------------------------------------------------

 


(i) a Borrower may not select any Interest Period which ends after the
Termination Date;


(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if, in the
case of any Interest Period with respect to any Eurocurrency Rate Advance, such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;


(iii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (iv)
below, end on the last Business Day of a calendar month;


(iv) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;


(v) if, upon the expiration of any Interest Period with respect to a Committed
Borrowing consisting of Eurocurrency Rate Advances, a Borrower has failed to
elect a new Interest Period to be applicable to such Advances as provided above,
such Borrower (x) if such Borrower is the Company, shall be deemed to have
elected to convert such Advances into a Base Rate Advance effective as of the
expiration date of such current Interest Period and (y) if such Borrower is a
Designated Subsidiary, shall be deemed to have elected a new Interest Period of
1 month to be applicable to such Advances; and


(vi) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Committed Borrowing or for Fixed Rate Advances or
Floating Rate Advances comprising part of the same Uncommitted Borrowing shall
be of the same duration.


"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.


"Lender Appointment Period" has the meaning provided in Section 7.07.
 
"Lenders" means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07, Section 2.01(c) or 2.01(d).


"Lien" shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement or similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.


"Loan Documents" means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.
 
 
11

--------------------------------------------------------------------------------

 


"Local Time" means (a) with respect to any Advance denominated or any payment to
be made in Dollars, New York City time, and (b) with respect to any Advance
denominated or any payment to be made in an Alternate Currency, the local time
in the Principal Financial Center for such Alternate Currency.


"London Banking Day" means any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.


"Long-Term Indebtedness" means the long-term Senior Unsecured Indebtedness of
the Company.


"Margin Stock" has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.


"Material Adverse Effect" means a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.


"MCR Cost" means, the percentage rate per annum calculated by the Administrative
Agent in accordance with Schedule II.


"Moody's" means Moody's Investors Service, Inc. and any successor or successors
thereto.


"Multiemployer Plan" means a Plan which is a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.


"Note" means a Committed Note or an Uncommitted Note.


"Notice of Borrowing" has the meaning provided in Section 2.02(b).


"Notice of Conversion or Continuation" has the meaning provided in
Section 2.04(b).


"Other Taxes" has the meaning provided in Section 2.10(b).


"PBGC" means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.


"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.


"Plan" means any employee benefit plan covered by Title IV of ERISA, the funding
requirements of which:
 
 
12

--------------------------------------------------------------------------------

 


(i) were the responsibility of the Company or a member of its ERISA Controlled
Group at any time within the five years immediately preceding the date hereof,


(ii) are currently the responsibility of the Company or a member of its ERISA
Controlled Group, or


(iii) hereafter become the responsibility of the Company or a member of its
ERISA Controlled Group, including any such plans as may have been, or may
hereafter be, terminated for whatever reason.


"Pounds Sterling" means the lawful currency of the United Kingdom.


"Principal Financial Center" means, in the case of any Currency, the principal
financial center in the country of issue of such Currency, as reasonably
determined by the Administrative Agent.


"Principal Property" means all real property and tangible personal property
constituting a manufacturing plant owned by the Company or any of its
Subsidiaries, exclusive of (i) motor vehicles, mobile materials handling
equipment and other rolling stock, (ii) office furnishings and equipment,
information and electronic data processing equipment, (iii) any property
financed through obligations issued by a state, territory or possession of the
United States, or any political subdivision or instrumentality of the foregoing,
on which the interest cannot, in the opinion of tax counsel of recognized
standing or in accordance with a ruling issued by the Internal Revenue Service,
be included in gross income of the holder under Section 103(a)(1) of the
Internal Revenue Code (or any successor to such provision) as in effect at the
time of the issuance of such obligations, (iv) any real property held for
development or sale, or (v) any property and equipment included therein without
deduction of any depreciation reserves the book value of which property and
equipment in the aggregate is less than 10% of Consolidated Net Worth or which
the Board of Directors of the Company determines is not material to the
operation of the business of the Company and its Subsidiaries taken as a whole.


"Principal Subsidiary" means any Subsidiary of the Company which has net sales
which represent 15% or more of the consolidated net sales of the Company and its
Consolidated Subsidiaries taken as a whole.


"Process Agent" has the meaning provided in Section 8.13(b).


"Pro Rata Share" means, with respect to any Lender, the percentage corresponding
to the fraction the numerator of which shall be the amount of the Commitment of
such Lender and the denominator of which shall be the aggregate amount of the
Commitments of all Lenders.


"Quote" means an offer by any Lender to make an advance under Section 2.13.
 
"Quote Request" has the meaning provided in Section 2.13(b).


"Rate Notification" has the meaning provided in Section 2.02(a).
 
 
13

--------------------------------------------------------------------------------

 


"Rate Request" has the meaning provided in Section 2.02(a).


"Reference Bank" means Citibank or, if Citibank is no longer the Administrative
Agent, such Person (which shall be a Lender or the Administrative Agent) as
shall be designated by the Company with the consent of the Required Lenders,
which consent shall not be unreasonably withheld.


"Register" has the meaning provided in Section 8.07(d).


"Related Parties" means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates' respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
 
"Relevant Anniversary" has the meaning provided in Section 2.01(d)(i).
 
"Reportable Event" has the meaning provided in Section 4043(b) of ERISA (other
than a Reportable Event as to which the provision of 30 days notice to the PBGC
is waived under applicable regulations).


"Required Lenders" means at any time Lenders representing in the aggregate at
least 51% of the Commitments or, if the Commitments shall have terminated,
Lenders representing in the aggregate at least 51% of the sum of the Advances
owing to Lenders hereunder (computed, in the case of Advances in an Alternate
Currency, as the Dollar Equivalent thereof as determined by the Administrative
Agent).


"Restricting Information" has the meaning provided in Section 8.02(d).
 
"Screen Page" means (a) the display designated as Page 3740 or 3750, as the case
may be, on the Telerate Service (or such other page as may replace that page on
that service for the purpose of displaying London interbank offered rates or the
Euro interbank offered rates of major banks) and (b) if the relevant rate does
not appear on said Page, the "LIBO Page" so designated on the Reuter Monitor
Money Rates Service (or such other page as may replace that page on that service
for the purpose of displaying London interbank offered rates or the Euro
interbank offered rates of major banks). If more than one relevant rate appears
on said Page 3740 or 3750 with respect to an Interest Period, or, if no rates
appear on said Page 3740 or 3750, or more than one relevant rate appears on the
"LIBO Page" with respect to an Interest Period, the Eurocurrency Rate for that
Interest Period will be based upon the arithmetic mean of such relevant rates.


"Senior Unsecured Indebtedness" means Indebtedness that is not subordinated to
any other Indebtedness and is not secured or supported by a guarantee, letter of
credit or other form of credit enhancement.


"Standard & Poor's" means Standard & Poor's Ratings Services and any successor
or successors thereto.


"Subsidiary" of any Person means (i) any corporation 50% or more of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such Person, directly or indirectly through Subsidiaries,
is either a general partner or has a 50% or more equity interest at the time.
 
 
14

--------------------------------------------------------------------------------

 


"TARGET" means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.


"TARGET Day" means any day on which TARGET is open for the settlement of
payments in Euros.


"Target Operating Day" has the meaning provided in Section 2.15.


"Taxes" has the meaning provided in Section 2.10(a).


"Termination Date" means the earlier of (a) February 27, 2013 (as the same may
be extended pursuant to Section 2.01(d)) or (b) the date of termination in whole
of the Commitments pursuant to Section 2.01(b) or Section 6.01.


"Termination Event" means (i) a Reportable Event, or (ii) the initiation of any
action by the Company, any member of the Company's ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (iii) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA Plan.


"Termination Letter" has the meaning provided in Section 2.14.


"Type" has the meaning provided in the definitions of Committed Advance and
Uncommitted Advance.


"Uncommitted Advance" means an advance by a Lender to a Borrower as part of an
Uncommitted Borrowing resulting from the auction bidding procedure described in
Section 2.13 and refers to a Floating Rate Advance or a Fixed Rate Advance, each
of which shall be a "Type" of Uncommitted Advance.


"Uncommitted Borrowing" means a borrowing consisting of simultaneous Uncommitted
Advances from each of the Lenders to a Borrower whose offer to make one or more
Uncommitted Advances as part of such borrowing has been accepted under the
auction bidding procedure described in Section 2.13.


"Uncommitted Note" has the meaning provided in Section 2.11.


"Unfunded Benefit Liabilities" means with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16) of ERISA, exceeds (ii) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of assumptions
prescribed by the PBGC for the purpose of Section 4044 of ERISA).
 
 
15

--------------------------------------------------------------------------------

 


"Utilization Ratio" means, at any time, the ratio of (i) the aggregate
outstanding principal amount of the Advances at such time to (ii) the aggregate
amount of the Commitments at such time.


SECTION 1.02. Computation of Time Periods; Terms Generally.
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word "from" means "from and including" and the words
"to" and "until" each mean "to but excluding". The words "include", "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation".


SECTION 1.03. Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01. The Commitment. (a) The Committed Advances. (i)  Each Lender
agrees, on the terms and conditions hereinafter set forth to make Committed
Advances to the Company and any Designated Borrower in Dollars or an Alternate
Currency from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding (1) such Lender's Commitment minus (2) such Lender's Pro
Rata Share of the aggregate principal amount of all Uncommitted Advances then
outstanding; provided that (A) at no time shall the aggregate outstanding
principal amount of all Advances exceed the total amount of the Commitments at
such time; and (B) at no time shall the Dollar Equivalent of the aggregate
outstanding principal amount of all Committed Advances denominated in an
Alternate Currency to the Borrowers exceed the Foreign Currency Sublimit.


(ii)  Within the limits of each Lender's Commitment and subject to the
limitation set forth in Section 2.07(c), each Borrower may borrow, repay, prepay
(as provided in Section 2.07) and reborrow such amount or any portion thereof.


(iii)  Each Committed Borrowing shall be in an aggregate amount of $10,000,000
or an integral multiple of $1,000,000 in excess thereof (or, in the case of a
Committed Borrowing denominated in an Alternate Currency, the Foreign Currency
Equivalent thereof in such Alternate Currency, rounded to the nearest 1,000,000
units of such Alternate Currency) or, if less, the aggregate amount of the
unused Commitments and shall consist of Committed Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Notwithstanding the foregoing restriction with respect to the
minimum amount of each Committed Borrowing, each Borrower may borrow Committed
Borrowings in an aggregate amount equal to the amount by which the aggregate
amount of a proposed Uncommitted Borrowing requested by such Borrower exceeds
the aggregate amount of Uncommitted Advances offered to be made by the Lenders
and accepted by such Borrower in respect of such Uncommitted Borrowing, if such
Uncommitted Borrowing is made on the same date as such Committed Borrowing.
 
 
16

--------------------------------------------------------------------------------

 


(b) Termination and Reduction. The Company shall have the right, upon at least
three Business Days' notice to the Administrative Agent, to terminate in whole
or reduce each Lender's Pro Rata Share of the unused Commitments, provided that
the aggregate amount of the Commitments of the Lenders shall not be reduced to
an amount that is less than the aggregate principal amount of the Uncommitted
Advances then outstanding. Each partial reduction of the Commitments shall be in
the aggregate amount of at least $10,000,000 or a larger whole multiple of
$1,000,000.


(c) Increase.


(i) The Company may, at any time but in any event not more than twice during any
calendar year, make a written request (an "Increase Request") to the
Administrative Agent (who shall forward a copy to each Lender) that the
Commitments be increased, in the amount of $10,000,000 or an integral multiple
thereof, provided that after giving effect to any such increase, the aggregate
amount of the Commitments shall not exceed $1,050,000,000 and the Foreign
Currency Sublimit shall not exceed $350,000,000. Such Increase Request shall
include a certification by a senior officer of the Company that (x) no Default
has occurred and is continuing on and as of the date of such Increase Request
and (y) the representations and warranties contained in Section 4.01 are correct
in all material respects on and as of the Increase Date (as defined below),
before and immediately after giving effect to such increase, as though made on
and as of such Increase Date. Any such increase in Commitments shall be
effective as of a date (the "Increase Date") specified in the related Increase
Request that is (i) prior to the Termination Date and (ii) at least 10 days
after the date of such Increase Request. Each Increase Request shall specify the
date by which Lenders who wish to increase their Commitments must consent to
such increase (the "Commitment Date"), which date shall be no later than five
Business Days prior to the related Increase Date. Each Lender that is willing to
increase its Commitment (each an "Increasing Lender"), shall notify the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment, which amount shall not exceed the
respective amount specified in the relevant Increase Request. No Lender shall be
obligated to increase its Commitment pursuant to this Section 2.01(c) and any
such increase shall be in the sole discretion of each Lender. If the Lenders
notify the Administrative Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested increase, the requested increase shall be allocated among the
Lenders willing to participate therein ratably in accordance with the amount by
which they offered to increase their respective Commitments on the Commitment
Date.


(ii) Not later than two (2) days following each Commitment Date, the
Administrative Agent shall notify the Company as to the amount, if any, by which
the Lenders are willing to participate in the requested increase. If the
aggregate amount by which the Lenders are willing to increase their Commitments
on any such Commitment Date is less than the requested amount, then the
Commitments of those Lenders that are willing to increase their Commitments
shall be increased as provided in subsection (iii) below and any one or more
other Persons designated by the Company and reasonably acceptable to the
Administrative Agent (each, a "New Lender") that agrees to provide Commitments
for the shortfall may become party to this Agreement by executing and
delivering, together with the Company, an accession agreement in form and
substance satisfactory to the Company and the Administrative Agent pursuant to
which such Person or Persons shall become a party to this Agreement as a Lender
and, to the extent provided therein, shall have the rights and obligations of a
Lender hereunder; provided that each such Person or Persons shall provide a
Commitment in an amount of at least $5,000,000.
 
 
17

--------------------------------------------------------------------------------

 
 
(iii) On each Increase Date, each Person that accepts an offer to participate in
a requested Commitment increase in accordance with Section 2.01(c) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender shall be increased as of such Increase Date by the amount
set forth in its notice delivered to the Administrative Agent in accordance with
Section 2.01(c)(i) (or by the amount allocated to such Lender pursuant to the
last sentence of Section 2.01(c)(i)), and if on the Increase Date any Committed
Advances are outstanding, the Borrowers shall borrow Committed Advances from the
New Lenders, and/or prepay the outstanding Committed Advances, in such amounts
and in such Currency or Currencies as are required to cause the outstanding
Committed Advances to be held ratably by all Lenders.
 
(d) Extension of Commitments.


(i) The Company shall have the right, upon no earlier than 60 days but no later
than 45 days’ notice to the Administrative Agent (which shall promptly forward
such notice to the Lenders) prior to each of the first two anniversaries of the
Effective Date (each, a "Relevant Anniversary"), to request that the Termination
Date then in effect (the "Current Termination Date") be extended to the date one
year after such Current Termination Date (such extended date, an "Extended
Termination Date").


(ii) Each Lender acting in its sole and individual discretion will use its
reasonable efforts to notify the Administrative Agent at least 20 days before
the Relevant Anniversary whether it agrees to participate in such extension. Any
Lender that does not so notify the Administrative Agent that it agrees to such
extension at least 20 days before the Relevant Anniversary (each, a "Declining
Lender") shall continue to be a Lender with a Commitment until the earlier of
the Current Termination Date or until such Lender is replaced pursuant to clause
(iii) of this subsection (d) (but shall not have any Commitment during any
extended period to which it has not agreed).


(iii) The Company shall have the right to replace, effective as of the Relevant
Anniversary or the Current Termination Date, each Declining Lender with, and add
as "Lenders" under this Agreement, one or more Persons eligible to participate
as an assignee pursuant to Section 8.07 (which may include any Lender with the
consent of such Lender) (each such Person, an "Additional Commitment Lender")
with the approval of the Administrative Agent (not to be unreasonably withheld),
each of which Additional Commitment Lenders shall have entered into an agreement
in form and substance satisfactory to the Borrowers and the Administrative Agent
(an "Additional Commitment Agreement") pursuant to which such Additional
Commitment Lender shall undertake a Commitment (if any such Additional
Commitment Lender is a Lender, its Commitment shall be in addition to such
Lender’s Commitment hereunder), and such Additional Commitment Lender shall
become a "Lender" for all purposes of this Agreement on the Relevant Anniversary
or the Current Termination Date, as the case may be.
 
 
18

--------------------------------------------------------------------------------

 


(iv) If and only if the total of the Commitments of the Lenders that have so
agreed to extend the Termination Date, taking into account any Commitment
increases pursuant to clause (iii) of this subsection (d), shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Relevant Anniversary, the Current Termination Date shall be extended,
effective as of the Relevant Anniversary, to the Extended Termination Date;
provided that, if such Commitments shall be less than 100% of the aggregate
amount of the Commitments in effect immediately prior to the Relevant
Anniversary, the Borrowers shall have the right to rescind the request to so
extend the Current Termination Date. The Borrowers agree to pay in full all
amounts owing hereunder to each Declining Lender on the Relevant Anniversary or
the Current Termination Date, as the case may be, on which such Declining Lender
is replaced as a Lender pursuant to clause (iii) of this subsection (d).


(v) Notwithstanding the foregoing, each extension of the Termination Date
hereunder pursuant to this subsection (d) shall be effective only if:


(1) no Default or Event of Default has occurred and is continuing as of the date
of the request pursuant to clause (i) above and the Relevant Anniversary; and


(2) all representations and warranties contained in Section 4.01 are true and
correct in all material respects on and as of the date of the request pursuant
to clause (i) above and the Relevant Anniversary, including without limitation
the representation and warranty of the Borrowers as to the execution, delivery
and performance by them of this Agreement and the Notes, taking into account
such extension, having been duly authorized by all necessary corporate action
(it being understood and agreed that any representation or warranty which
expressly refers by its terms to a specified date shall be required to be true
and correct in all material respects only as of such date); and


(3) if on the Relevant Anniversary or the Current Termination Date there are
Advances outstanding, appropriate adjustments shall be made among the Lenders to
cause the outstanding Advances to be held ratably by all Lenders in accordance
with their respective Commitments as of each such date.


SECTION 2.02. Making the Committed Advances. (a) Determination of Eurocurrency
Rate. The Company (on its own behalf or on behalf of any Designated Borrower)
may request the Reference Bank, no earlier than 9:00 A.M. (New York City time)
and no later than 11:00 A.M. (New York City time) on the third Business Day
before a proposed Eurocurrency Rate Advance, to notify the Company of the
Eurocurrency Rate that would be applicable to a Committed Advance in the
principal amount, in the Currency, and with the Interest Period as described by
the Company in such request, which request shall be substantially in the form of
Exhibit A-1 hereto (a "Rate Request"). Upon such request, the Reference Bank
shall furnish such interest rate to the Company no later than noon (New York
City time) on the second Business Day before the proposed Eurocurrency Rate
Advance by delivering to the Company a copy of the related Rate Request setting
forth such rate and executed by an authorized officer of the Reference Bank in
the space provided therefor (a "Rate Notification"). The relevant Borrower shall
be entitled to rely on any such notification and such rate shall be conclusive
and binding on the Lenders absent manifest error.
 
 
19

--------------------------------------------------------------------------------

 


(b) Notice of Borrowing. Each Committed Borrowing shall be made on notice by the
Company (on its own behalf or on behalf of any Designated Borrower) to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier, given not later than 11:00 A.M. (New York City time) on the date of
the proposed Committed Borrowing if such Committed Borrowing is to be comprised
of Base Rate Advances and no earlier than 9:00 A.M. (New York City time) and no
later than 4:00 P.M. (New York City time) on the third Business Day prior to
such date if such Committed Borrowing is to be comprised of Eurocurrency Rate
Advances. Each such notice of a Committed Borrowing (a "Notice of Borrowing")
shall be by telecopier, or by telephone confirmed immediately in writing, in
substantially the form of Exhibit A-2 hereto, specifying therein:  (i) the name
of the Borrower (which shall be the Company or a Designated Borrower), (ii) the
requested date of such Committed Borrowing, (iii) the Type of Advances
comprising such Committed Borrowing, (iv) the aggregate amount and, for any
Designated Borrower, the Currency of such Committed Borrowing, and (v) in the
case of a Committed Borrowing consisting of Eurocurrency Rate Advances, the
initial Interest Period for each such Committed Advance. Each Lender shall,
before 1:00 P.M. (Local Time) on the date of such Committed Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent's Account for Advances denominated in the
relevant Currency, in the relevant Currency and in same day funds, such Lender's
Pro Rata Share of the requested amount of such Committed Borrowing. Promptly
after the Administrative Agent's receipt of such funds (and in any event by the
close of business New York City time on the date of such Borrowing) and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make the funds so received available to the Company or
such other Borrower by depositing the same in such Currency and in immediately
available funds into such account of the Company or such other Borrower, as
applicable, maintained with the Administrative Agent in New York City (if such
Advance is denominated in Dollars) or in the Principal Financial Center for any
other Currency (if such Advance is denominated in an Alternate Currency) as
shall have been specified in the related Notice of Borrowing.


(c) Illegality, Etc. Anything in subsection (a) or (b) above to the contrary
notwithstanding,


(i) if any Lender shall, at least one Business Day before the date of any
requested Eurocurrency Advance or the date of any conversion to or continuation
of a Eurocurrency Rate Advance, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or to fund or maintain Eurocurrency Rate Advances hereunder, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon (A) such Lender shall have no obligation to make
Eurocurrency Rate Advances, or to convert Advances into Eurocurrency Rate
Advances, until such Lender notifies the Company and the Administrative Agent
that the circumstances causing such suspension no longer exist and (B) each
Borrower shall be deemed to have converted all Eurocurrency Rate Advances of
such Lender then outstanding into Base Rate Advances in accordance with Section
2.04 on and as of the date of the Administrative Agent's receipt of such notice,
unless and to the extent such notice directs that one or more Eurocurrency Rate
Advances shall be so converted on the last day of the applicable Interest
Period, provided that (w) before giving any such notice, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for such suspension and
conversion and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender, (x) any request by a Borrower for
Eurocurrency Rate Advances during a time when a Lender's obligation to make, or
convert Advances into, Eurocurrency Rate Advances shall be suspended hereunder
shall be deemed to be a request for, or for conversion into, Base Rate Advances
from such Lender, (y) all Advances that would otherwise be made by such Lender
as Eurocurrency Rate Advances during any such suspension shall instead be made
as Base Rate Advances and (z) in the event any Lender shall notify the
Administrative Agent and the Company of the occurrence of the circumstances
causing such suspension under this Section 2.02(c), all payments and prepayments
of principal that would otherwise have been applied to repay the Eurocurrency
Rate Advances that would have been made by such Lender or the converted
Eurocurrency Rate Advances shall instead be applied to repay the Base Rate
Advances made by such Lender in lieu of, or resulting from the conversion of,
such Eurocurrency Rate Advances;
 
 
20

--------------------------------------------------------------------------------

 


(ii) if the Reference Bank cannot furnish the Eurocurrency Rate for any
Committed Borrowing consisting of Eurocurrency Rate Advances because of
conditions existing in the London interbank market, the right of the Borrowers
to select Eurocurrency Rate Advances shall be suspended until the Reference Bank
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist;


(iii) if the Required Lenders shall, at least one Business Day before the date
of any requested Eurocurrency Rate Advance, notify the Administrative Agent that
the Eurocurrency Rate for any Interest Period will not adequately reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Company and the Lenders, whereupon the Lenders
shall have no obligation to make, or convert Committed Advances into,
Eurocurrency Rate Advances until the Administrative Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; and


(iv) if the Required Lenders shall, at least one Business Day before the date of
any Advance to a Designated Borrower, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lenders to perform their
obligations hereunder to make Advances or to fund or maintain Advances hereunder
to such Designated Borrower, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Company, whereupon the Lenders shall
have no obligation to make Advances to such Designated Borrower, until the
Administrative Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.


(d) Effect of Failure to Fulfill Conditions. Each Notice of Borrowing shall be
irrevocable and binding on the Company and the relevant Designated Borrower. In
the case of any Committed Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the relevant
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Committed Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding anticipated profits), cost or expense reasonably incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Committed Advance to be made by such Lender as part of
such Committed Borrowing when such Advance, as a result of such failure, is not
made on such date, such indemnity to be paid promptly upon receipt by the
relevant Borrower of a certificate of such Lender setting forth the calculation
of the amount of the indemnity claimed by such Lender.
 
 
21

--------------------------------------------------------------------------------

 


(e) Funds Available. Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Committed Borrowing that such Lender will
not make available to the Administrative Agent such Lender's ratable portion of
such Committed Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Committed Borrowing in accordance with subsection (a) of this Section 2.02 and
the Administrative Agent may, in reliance upon such assumption, make available
to the relevant Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Administrative Agent, such Lender and the relevant Borrower severally agree
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the relevant Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the relevant Borrower, the
interest rate applicable at the time to Committed Advances comprising such
Committed Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender's Committed Advance
as part of such Committed Borrowing for purposes of this Agreement.


(f) Failure to Make Advances. The failure of any Lender to make the Committed
Advance to be made by it as part of any Committed Borrowing shall not relieve
any other Lender of its obligation, if any, hereunder to make its Committed
Advance on the date of such Committed Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Committed Advance to
be made by such other Lender on the date of any Committed Borrowing.


SECTION 2.03. Fees. (a) Facility Fee. The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee in Dollars on
the aggregate amount of such Lender's Commitment (whether or not utilized and,
after the Termination Date, on the aggregate outstanding principal amount of the
Advances of such Lender, if any) from the date hereof in the case of each Lender
and, in the case of each Person which becomes a Lender pursuant to Section 8.07,
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender and, in the case of a Person becoming a Lender pursuant
to Section 2.01(c) or 2.01(d), from the effective date specified in the
accession agreement or Additional Commitment Agreement, as applicable, pursuant
to which it became a Lender, until the Termination Date at the Applicable
Facility Fee Rate, payable quarterly in arrears on the last day of each March,
June, September and December during the term hereof and on the Termination Date.
All computations of the facility fee shall be based on a year of 360 days.
 
 
22

--------------------------------------------------------------------------------

 


(b) Administrative Agent's Fees. The Company shall pay to the Administrative
Agent in Dollars for its own account such fees as may from time to time be
agreed between the Company and the Administrative Agent.


(c) Utilization Fee. Each Borrower shall pay to the Administrative Agent for the
pro rata account of the Lenders a utilization fee on the outstanding principal
amount of the Advances made to it (which fee shall be payable in the Currency in
which such Advances were denominated), for each day on which the Utilization
Ratio exceeds 0.50 and for each day after the Termination Date regardless of the
Utilization Ratio, at a rate per annum equal to the Applicable Utilization Fee
Rate, payable on each day on which a payment of interest is due under Section
2.05.


SECTION 2.04. Continuation and Conversion. (a) General. Subject to the other
provisions hereof, each Borrower shall have the option (i) to convert all or any
part of an outstanding Committed Borrowing consisting of Base Rate Advances to a
Committed Borrowing consisting of Eurocurrency Rate Advances, (ii) to convert
all or any part of an outstanding Committed Borrowing in Dollars consisting of
Eurocurrency Rate Advances to a Committed Borrowing consisting of Base Rate
Advances, or (iii) to continue all or any part of an outstanding Committed
Borrowing consisting of Eurocurrency Rate Advances as a Committed Borrowing
consisting of Eurocurrency Rate Advances for an additional Interest Period;
provided that no Committed Borrowing consisting of Eurocurrency Rate Advances
shall be so converted other than as contemplated by Section 2.02(c) or
continued, until the expiration of the Interest Period applicable thereto.


(b) Notice of Conversion or Continuation. In order to elect to convert or
continue a Committed Borrowing hereunder, the Company (on its own behalf or on
behalf of any Designated Borrower) shall deliver an irrevocable notice thereof
(a "Notice of Conversion or Continuation") to the Administrative Agent by
telecopier or by telephone confirmed immediately in writing, no later than (i)
11:00 A.M., (New York City time) on the proposed conversion date in the case of
a conversion to Base Rate Advances and (ii) no earlier than 9:00 A.M. (New York
City time) and no later than 4:00 P.M. (New York City time) on the third
Business Day in advance of the proposed conversion or continuation date in the
case of a conversion to, or a continuation of, Eurocurrency Rate Advances,
substantially in the form of Exhibit B hereto. A Notice of Conversion or
Continuation shall specify (w) the requested conversion or continuation date
(which shall be a Business Day), (x) the amount and Type of the Advances to be
converted or continued, (y) whether a conversion or continuation is requested,
and (z) in the case of a conversion to, or a continuation of, Eurocurrency Rate
Advances, the requested Interest Period. The relevant Eurocurrency Rate for such
Interest Period in the case of a conversion to, or a continuation of,
Eurocurrency Rate Advances shall be determined in the manner provided in Section
2.02(a) as if such conversion or continuation is instead new Eurocurrency Rate
Advances in such amount, on such date and for such Interest Period. If the
Company fails to give a Notice of Conversion or Continuation with respect to an
outstanding Committed Borrowing consisting of Eurocurrency Rate Advances in
Dollars as provided in clause (ii) above, the Company shall be deemed to have
converted such Eurocurrency Rate Advances into Base Rate Advances in accordance
with this Section 2.04 if such Advances are outstanding after the last day of
the Interest Period with respect thereto. If the Company fails to give a Notice
of Conversion or Continuation with respect to an outstanding Committed Borrowing
consisting of Eurocurrency Rate Advances in an Alternate Currency as provided in
clause (ii) above, the Company shall be deemed to have converted such
Eurocurrency Rate Advances into a Eurocurrency Rate Advance with an Interest
Period of one (1) month in accordance with this Section 2.04 if such Advances
are outstanding after the last day of the Interest Period with respect thereto.
 
 
23

--------------------------------------------------------------------------------

 


SECTION 2.05. Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date the
proceeds of such Advance are made available to such Borrower until such
principal amount shall be paid in full, at the following rates per annum:
 
(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal to the Base Rate in effect from time to time, payable in arrears quarterly
on the last Business Day of each fiscal quarter during the period such Base Rate
Advance remains outstanding and on the date such Base Rate Advance shall be paid
in full;


(b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Eurocurrency Margin for such Advance, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day which occurs during such Interest Period every three months
from the first day of such Interest Period;
 
(c) Floating Rate Advances. If such Advance is a Floating Rate Advance, a rate
per annum equal at all times during the Interest Period for such Advance to the
Floating Rate for such Interest Period quoted by such Lender in accordance with
Section 2.13, payable in arrears on the last Business Day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day which occurs during such Interest Period every three months from the
first day of such Interest Period;


(d) Fixed Rate Advances. If such Advance is a Fixed Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the
Fixed Rate for such Interest Period quoted by such Lender in accordance with
Section 2.13, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day which
occurs during such Interest Period every three months from the first day of such
Interest Period; and


(e) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal amount of all
Advances and, to the extent permitted by law, overdue interest in respect of all
Advances, shall bear interest at a rate per annum equal to the sum of two
percent (2%) plus the interest rate otherwise applicable hereunder to such
principal amount in effect from time to time. In the event that, and for so long
as, any Default under Section 6.01(a) shall have occurred and be continuing, the
outstanding principal amount of the Advance with respect to which such Default
has occurred and is continuing shall bear interest at a rate per annum equal to
the sum of two percent (2%) plus the interest rate otherwise applicable
hereunder to such principal amount in effect from time to time.
 
 
24

--------------------------------------------------------------------------------

 


SECTION 2.06. Additional Interest on Eurocurrency Rate Advances. Each Borrower
shall pay to each Lender, during each period as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Advance of such Lender outstanding during such period, from the later of the
date such reserves are required and the making of such Advance until the earlier
of the date such reserves are no longer required and such principal amount is
paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurocurrency Rate for the Interest Period
applicable to such Advance from (ii) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the average Eurocurrency
Rate Reserve Percentage of such Lender during such period, payable on each date
on which interest is payable on such Advance. Such Lender shall determine the
amount of such additional interest, if any, and promptly notify the relevant
Borrower through the Administrative Agent of the amount thereof.


SECTION 2.07. Repayment; Prepayment of Advances; Etc. (a) Repayment. Each
Borrower shall repay to the Administrative Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Committed
Advances then outstanding and each Borrower shall repay to the Administrative
Agent for the account of the Lenders to which Uncommitted Advances comprising
part of the same Borrowing are owing the aggregate principal amount of such
Uncommitted Advances then outstanding on the last day of the Interest Period
with respect thereto. No Borrower shall have the right to prepay any principal
amount of any Advances other than as provided in this Section 2.07. Any Borrower
may, upon notice no later than 11:00 A.M. (New York City time) on the second
Business Day before the prepayment of Eurocurrency Rate Advances, and no later
than 11:00 A.M. (New York City time) on the day of the prepayment in the case of
Base Rate Advances, in either case to the Administrative Agent and stating the
proposed date and principal amount of the prepayment, and if such notice is
given such Borrower shall, prepay the outstanding principal amount of the
Committed Advances comprising part of the same Committed Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that each partial prepayment
shall be in the aggregate principal amount of at least $5,000,000 or a larger
whole multiple of $1,000,000 (or, in the case of Advances denominated in an
Alternate Currency, the Foreign Currency Equivalent thereof in such Alternate
Currency, rounded to the nearest 1,000,000 units of such Alternate Currency)
and, in the case of a payment or prepayment of a Eurocurrency Rate Advance other
than on the last day of the Interest Period for such Advance as provided herein,
shall have the consequences set forth in Section 8.04(b).
 
 
25

--------------------------------------------------------------------------------

 


(b) Prepayment of Advances. The Company shall notify the Administrative Agent
immediately upon becoming aware of any Change of Control. Upon receipt of such
notice and for a period of 90 days thereafter, the Required Lenders shall be
entitled, by written notice to the Company received within such period, to
terminate the Commitments in whole and require the Company and any other
Borrower to prepay all outstanding Advances within 5 Business Days of its
receipt of such notice, together with any accrued and unpaid interest thereon to
the date of such prepayment and any other amounts due hereunder. Notwithstanding
any other provision contained herein, a Change of Control shall not, in and of
itself, constitute a Default hereunder.


(c)  Alternate Currency Revaluation. (i) If at any time by reason of
fluctuations in foreign exchange rates (1) the aggregate outstanding principal
amount of all Advances (for which purpose the amount of any Advance that is
denominated in an Alternate Currency shall be deemed to be the Dollar Equivalent
thereof as of the date of determination) exceeds 105% of the aggregate amount of
the Commitments at such time or (2) the aggregate outstanding principal amount
of all Advances denominated in Alternate Currencies exceeds 105% of the Foreign
Currency Sublimit at such time, the Administrative Agent shall use all
reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (i), and the Company
shall, within five Business Days of the date of such notice, prepay the
Advances, or cause Advances to be prepaid, in an amount so that after giving
effect thereto the aggregate outstanding principal amount of the Advances
(determined as aforesaid) does not exceed the aggregate amount of the
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 8.04(b). The determination of which Advances to prepay
hereunder shall be at the sole option of the Company. The determinations of the
Administrative Agent hereunder shall be conclusive and binding on the Borrowers
in the absence of manifest error.


(ii) In addition, if on the last day of any Interest Period the aggregate
outstanding principal amount of the Advances (for which purpose the amount of
any Advance that is denominated in an Alternate Currency shall be deemed to be
the Dollar Equivalent thereof as of the date of determination), would exceed
100% of the aggregate amount of the Commitments, the Administrative Agent shall
use all reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (ii), and the Company
shall, within five Business Days of the date of such notice, prepay the
Advances, or cause Advances to be prepaid, or reduce the requested Advances in
such amounts that after giving effect to such action the aggregate outstanding
principal amount of the Advances does not exceed the aggregate amount of the
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 8.04(b). The determination of which Advances to prepay
hereunder shall be at the sole option of the Company. The determinations of the
Administrative Agent hereunder shall be conclusive and binding on the Borrowers
in the absence of manifest error.


SECTION 2.08. Increased Costs. (a) Changes in Law, Etc. If, due to (i) the
introduction of or any change in or in the official interpretation of any law or
regulation on or after the date of this Agreement, or (ii) the compliance with
any guideline or request not applicable on the date of this Agreement from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances, then the Company
shall from time to time, promptly upon demand by such Lender (with a copy of
such demand to the Administrative Agent) accompanied by the certificate
described in the next sentence, pay, or cause to be paid, to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Company and the Administrative Agent by such
Lender, shall be conclusive and binding on the Borrowers for all purposes,
absent manifest error.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Capital Adequacy. If, due to (i) the introduction of or any change in or in
the official interpretation of any law or regulation on or after the date of
this Agreement, or (ii) the compliance with any guideline or request not
applicable on the date of this Agreement from any central bank or other
governmental authority (whether or not having the force of law), any Lender
determines that the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender has been or would be
affected and that the amount of such capital is increased by or based upon the
existence of such Lender's Advances or commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender received by the
Company within such time from the relevant change or introduction described
above as is reasonably required in order to determine the effect thereof (with a
copy of such demand to the Administrative Agent) accompanied by a certificate of
such Lender as to the amounts demanded, the Company shall pay, or cause to be
paid, to the Administrative Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation, as the case may be, to the extent that such
Lender reasonably determines such increase in capital to be allocable to the
existence of such Lender's Advances or commitment to lend hereunder, such
amounts to be due and payable within two days of such Lender's invoice therefor.
A certificate as to such amounts submitted to the Company and the Administrative
Agent by such Lender shall be conclusive and binding on the Borrowers for all
purposes, absent manifest error.


SECTION 2.09. Payments and Computations. (a) Manner of Payment. Each Borrower
shall make each payment hereunder and under the Notes without deduction, setoff
or counterclaim not later than 11:00 A.M. (Local Time) on the day when due to
the Administrative Agent at the Administrative Agent's Account in the Principal
Financial Center for the relevant Currency in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like Currency and funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.02(d), 2.06, 2.08, 2.10, 2.13(f) or
8.04(b)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance (which shall not include any
Borrower) shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. The making by any
Borrower of any payment to the Administrative Agent for the account of any
Lender as herein provided shall pro tanto discharge the relevant obligation of
such Borrower to such Lender.
 
 
27

--------------------------------------------------------------------------------

 


(b) Setoff. If an Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other indebtedness at any time owing by such Lender to any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement and the Notes held by such Lender, although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


(c) Interest. All computations of interest based on (i) the Base Rate and the
Eurocurrency Rate for Advances denominated in Pounds Sterling shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and (ii) the Eurocurrency Rate for Advances denominated in a Currency
other than Pounds Sterling or the Federal Funds Rate or with respect to
Uncommitted Advances and all computations of interest pursuant to Section 2.06
shall be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is payable. Each
determination by the Reference Bank of an interest rate for any Committed
Advance hereunder shall be conclusive and binding for all purposes, absent
manifest error.


(d) Business Days. Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, facility fee or
utilization fee, as the case may be; provided that if such extension would cause
payment of interest on or principal of Eurocurrency Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.


(e) Assumption of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate (if such Advance is denominated in Dollars) or
at the London interbank offered rate for the relevant Currency (if such Advance
is denominated in an Alternate Currency).


(f) Rate Information. The Reference Bank shall notify the Company and the
Administrative Agent of the Base Rate in effect on the first Business Day on
which a Base Rate Advance or Floating Rate Advance is outstanding and each day
on which a change in the Base Rate occurs, each in sufficient detail to enable
the Company to calculate interest payments hereunder with respect to Base Rate
Advances and Floating Rate Advances, and shall provide such information to any
Lender promptly upon its request. The Company will provide to the Administrative
Agent (i) promptly upon receipt thereof copies of the information received by
the Company pursuant to the immediately preceding sentence or any Rate
Notification received pursuant to Section 2.02(a), (ii) promptly upon the making
of any interest payment with respect to a Base Rate Advance or a Floating Rate
Advance hereunder a schedule based on such information setting forth the Base
Rate for each day in the period in which such Advance was outstanding, and (iii)
promptly upon obtaining knowledge thereof, notice of any change in the rating
assigned by Standard & Poor's, Moody's, or Fitch to the Company's Long-Term
Indebtedness and the date of such change, provided that the Company's failure to
provide any of the foregoing information shall be deemed not to be a Default or
Event of Default hereunder.
 
 
28

--------------------------------------------------------------------------------

 


(g)  Currency of Payments.  All payments of principal of and interest on, and
utilization fees and any amounts payable under Section 2.06 in respect of, an
Advance that is denominated in a particular Currency shall be made in such
Currency, and all other amounts payable under this Agreement (except as
specified in Section 9.06) shall be paid in Dollars.


SECTION 2.10. Taxes. (a) General. Any and all payments by each Borrower
hereunder or under the Notes shall be made in accordance with Section 2.09, free
and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(which are, with respect to payments by the Company only, not in effect or not
imposed on the date of this Agreement); excluding, in the case of each Lender
and the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction of such Lender's
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as "Taxes").


(b) Other Taxes. In addition, each Borrower agrees to pay any stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement not in effect or not imposed on the date of this Agreement or the
Notes (hereinafter referred to as "Other Taxes") upon notice from the Lender.


(c) Tax Indemnity. Each Borrower will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.
 
(d) Receipt. Within 30 days after the date of any payment of Taxes, each
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof.


(e) Survival. Without prejudice to the survival of any other agreement of each
Borrower hereunder, the agreements and obligations of such Borrower contained in
this Section 2.10 shall survive the payment in full of principal and interest
hereunder.
 
 
29

--------------------------------------------------------------------------------

 


SECTION 2.11. Promissory Notes. Any Lender may request that Advances of any Type
made by it be evidenced by a promissory note. In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit H-1 (a "Committed
Note") in the case of the Committed Advances and substantially in the form of
Exhibit H-2 (an "Uncommitted Note"), in the case of the Uncommitted Advances.
Thereafter, such Advances evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.07) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).


SECTION 2.12. Use of Proceeds of Advances. Each Borrower will use the proceeds
of the Advances solely for general corporate purposes, including, without
limitation, for the acquisition of Margin Stock.


SECTION 2.13. Uncommitted Advances. (a) The Uncommitted Advances Option. In
addition to Committed Advances pursuant to Section 2.01, the Company may, as set
forth in this Section 2.13, request the Lenders to make offers to make
Uncommitted Advances to the Borrowers. Each Lender may, but shall have no
obligation to, make such offers and the Borrowers may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section
2.13; provided that, following the making of each Uncommitted Borrowing, the
aggregate amount of the Advances then outstanding shall not exceed the aggregate
amount of the Commitments of the Lenders. The Uncommitted Advances may be
Floating Rate Advances or Fixed Rate Advances.


(b) Quote Request. When a Borrower wishes to request offers to make Uncommitted
Advances as part of an Uncommitted Borrowing, the Company (on its own behalf or
on behalf of a Designated Borrower) shall transmit to the Administrative Agent,
by telecopier, a quote request substantially in the form of Exhibit C hereto (a
"Quote Request") so as to be received no earlier than 9:00 A.M. (New York City
time) and (x) no later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of Borrowing proposed therein, in the case of a
Fixed Rate Auction, or (y) no later than 11:00 A.M. (New York City time) on the
Business Day immediately preceding the proposed date of Borrowing proposed
therein, in the case of a Floating Rate Auction, specifying:


(i) the proposed date of Borrowing, which shall be a Business Day;


(ii) the proposed Currency of such Borrowing and the proposed aggregate amount
of such Borrowing, which shall be $10,000,000 or a larger whole multiple of
$1,000,000 (or, in the case of an Uncommitted Borrowing denominated in an
Alternate Currency, the Foreign Currency Equivalent thereof in such Alternate
Currency, rounded to the nearest 1,000,000 units of such Alternate Currency);
and


(iii) the duration of the proposed Interest Period applicable thereto subject to
the provisions of the definition of Interest Period.
 
 
30

--------------------------------------------------------------------------------

 


The Administrative Agent shall in turn promptly notify each Lender of each
request for an Uncommitted Borrowing received by it from the Company by sending
such Lender a copy of the related Quote Request. A Borrower may request offers
to make Uncommitted Advances for more than one Interest Period in a single Quote
Request. No Quote Request shall be given within five Business Days of any other
Quote Request.


(c) Submission and Contents of Quotes. (i) Each Lender may but shall not be
required to submit a Quote containing an offer or offers to make an Uncommitted
Advance as part of a proposed Uncommitted Borrowing in response to any Quote
Request. Each Quote must comply with the requirements of this Section 2.13(c)
and must be submitted to the Administrative Agent (which shall give prompt
notice thereof to the Company) in writing (including by telecopy) no later than
(A) 12:00 P.M. (New York City time) on the third Business Day prior to the
proposed date of borrowing in the case of a Fixed Rate Auction or (B) 12:00 P.M.
(New York City time) on the Business Day immediately preceding the proposed date
of borrowing, in the case of a Floating Rate Auction; provided that if the
Administrative Agent in its capacity as a Lender shall, in its sole discretion,
elect to make any such offer, it shall notify the Company of such offer at least
30 minutes before the time and on the date on which notice of such election is
to be given to the Administrative Agent by the other Lenders. If any Lender
shall elect not to make such an offer, such Lender shall so notify the
Administrative Agent, before 12:00 P.M. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Uncommitted Advance as part of such Uncommitted Borrowing; provided that the
failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Uncommitted Advance as part of such proposed Uncommitted
Borrowing. Any Quote so made shall be irrevocable except with the written
consent of the Company.
 
(ii) A Quote may set forth each separate offer by a Lender with respect to each
Interest Period specified in the related Quote Request. Each Quote shall be in
substantially the form of Exhibit D hereto, and shall in any case specify:


(A) the principal amount of the Uncommitted Advance for each such offer, which
principal amount (1) may be greater than or less than the Commitment of such
Lender, (2) must be a whole multiple of $1,000,000 or, in the case of
Uncommitted Advances in an Alternate Currency, the Foreign Currency Equivalent
thereof in such Alternate Currency, rounded to the nearest 1,000,000 units of
such Alternate Currency, (3) may not exceed (but may be less than) the proposed
principal amount of the proposed Uncommitted Borrowing set forth in the related
Quote Request, and (4) may be subject to an aggregate limitation as to the
principal amount of Uncommitted Advances for which offers being made by such
Lender may be accepted;


(B) in the case of a Floating Rate Auction, the margin below the Base Rate (the
"Floating Rate Margin") offered for each such Uncommitted Advance expressed as a
percentage (specified to the nearest 1/1,000th of 1%) to be subtracted from such
Base Rate; and


(C) in the case of a Fixed Rate Auction, the rate of interest per annum
(specified to the nearest 1/1,000th of 1%) (the "Fixed Rate") offered for each
such Uncommitted Advance.
 
 
31

--------------------------------------------------------------------------------

 


(iii) Any Quote shall be disregarded if it:


(A) is not substantially in conformity with the format described in the relevant
Quote Request or does not specify all of the information required by Section
2.13(c)(ii);


(B) contains qualifying, conditional or similar language;


(C) proposes terms other than or in addition to those set forth in the
applicable Quote Request; or


(D) is received by the Administrative Agent after the time set forth in Section
2.13(c)(i).


(d) Acceptance and Notice by Company. Not later than (i) 1:00 P.M. (New York
City time) on the third Business Day prior to the proposed date of borrowing, in
the case of a Fixed Rate Auction or (ii) 1:00 P.M. (New York City time) on the
Business Day immediately preceding the proposed date of borrowing, in the case
of a Floating Rate Auction, the Company shall notify the Administrative Agent
(which shall give prompt notice thereof to the Lenders) of the relevant
Borrower’s acceptance or nonacceptance of the offers so notified to it pursuant
to Section 2.13(c) substantially in the form of Exhibit E hereto; provided that
if the Company shall fail to so notify the Administrative Agent by the times set
forth above, the Company shall be deemed to have notified the Administrative
Agent of the relevant Borrower’s nonacceptance of each such offer. In the case
of acceptance, each such notice shall specify the aggregate principal amount of
offers that are accepted. The relevant Borrower may accept any such offer in
whole or in part; provided that:


(i) the aggregate principal amount of each Uncommitted Borrowing may not exceed
the applicable amount set forth in the related Quote Request;


(ii) the principal amount of each Uncommitted Borrowing must be $10,000,000 or a
larger whole multiple of $1,000,000 (or, in the case of an Uncommitted Borrowing
denominated in an Alternate Currency, the Foreign Currency Equivalent thereof in
such Alternate Currency rounded to the nearest 1,000,000 units of such Alternate
Currency);


(iii) acceptance of offers from the Lenders may only be made on the basis of
ascending Floating Rate Margins or Fixed Rates, as the case may be; and


(iv) the Company may not accept any offer that is described in Section
2.13(c)(iii) or that otherwise fails to comply with the requirements of this
Agreement.


(e) Allocation. If offers are made by more than one Lender with the same
Floating Rate Margins or Fixed Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which such offers are
accepted, the principal amount of Uncommitted Advances in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Lenders as nearly as possible (in such multiples, not less than $1,000,000, or,
in the case of Uncommitted Advances denominated in an Alternate Currency, the
Foreign Currency Equivalent thereof in such Alternate Currency rounded to the
nearest 1,000,000 units of such Currency, as it may deem appropriate) in
proportion to the aggregate principal amounts of such offers. Determinations by
the Administrative Agent of the allocations of Uncommitted Advances shall be
binding and conclusive in the absence of manifest error. The Administrative
Agent shall promptly notify the Company and the Lenders of any allocation
pursuant to this Section 2.13(e).
 
 
32

--------------------------------------------------------------------------------

 


(f) Funding. In the case of an Uncommitted Borrowing as to which the relevant
Borrower has accepted the offer of one or more Lenders to make an Uncommitted
Advance under clause (d) above, before 12:00 noon (Local Time) on the date of
such Uncommitted Borrowing, each such Lender shall make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent's Account, in same day funds, such Lender's portion of such
Uncommitted Borrowing. Upon fulfillment of the applicable conditions set forth
in Article III and after receipt by the Administrative Agent of such funds, the
Administrative Agent will promptly (and in any event by the close of business
Local Time on the date of such Borrowing) make such funds available to the
Company by depositing the same in immediately available funds into such account
as the Company shall have specified in the related notice of acceptance (in
substantially the form of Exhibit E hereto). Promptly after each Uncommitted
Borrowing the Administrative Agent will notify each Lender of the amount of the
Uncommitted Borrowing, the aggregate principal amount of the Uncommitted
Advances then outstanding and the dates upon which such Uncommitted Advances
commenced and will mature.


SECTION 2.14. Borrowings by Designated Borrowers. (a)  The Company may, at any
time or from time to time, upon not less than 10 Business Day's notice to the
Administrative Agent, designate one or more Subsidiaries organized in any of the
jurisdictions listed on Schedule III as Borrowers hereunder. Upon any such
designation of a Subsidiary and the Administrative Agent's receipt of each of
the following (copies of which will be promptly furnished by the Administrative
Agent to the Lenders), which shall be in form and substance reasonably
satisfactory to the Administrative Agent, such Subsidiary shall be a Designated
Borrower and a Borrower entitled to make Borrowings on and subject to the terms
and conditions of this Agreement:


(i) Executed Counterparts. A designation letter (a "Designation Letter") in
duplicate, in substantially the form of Exhibit I, duly completed and executed
by the Company and such Designated Borrower and delivered to the Administrative
Agent at least ten Business Days before the date on which such Subsidiary is to
become a Designated Borrower;


(ii) Opinion of Counsel to the Designated Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of the
Designation Letter) of reputable counsel to such Designated Borrower (which may
be internal counsel) in the relevant jurisdiction (and such Designated Borrower
hereby and by delivery of such Designation Letter instruct such counsel to
deliver such opinion to the Lenders and the Administrative Agent), as to the due
organization of such Designated Borrower under the laws of its jurisdiction of
organization, the due authorization, execution and delivery by such Designated
Borrower of such Designation Letter and of the making of Borrowings by it
hereunder, the obtaining of all licenses, approvals and consents of, and the
making of all filings and registrations with, any applicable Governmental
Authority required in connection therewith and the legality, validity and
binding effect and enforceability thereof, and such other legal matters relating
thereto as the Administrative Agent may reasonably request;
 
 
33

--------------------------------------------------------------------------------

 


(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including without limitation certified copies of
the charter and by-laws of such Designated Borrower and of resolutions of its
Board of Directors authorizing such Designated Borrower's acceptance of the
Company’s designation as a "Designated Borrower" and its becoming a Borrower
under this Agreement, and of all documents evidencing all other necessary
corporate or other action required with respect to such Designated Borrower
becoming party to this Agreement;


(iv)  Process Agent. Evidence that the Process Agent has agreed to act as agent
for service of process in New York, New York on behalf of such Designated
Borrower under the Loan Documents.


(v) Expenses. Evidence that such Designated Borrower or the Company shall have
paid any and all expenses reasonably incurred by the Administrative Agent
(including the reasonable fees and expenses of counsel to the Administrative
Agent) in connection with its designation as a Designated Borrower; and


(vi) Other Items. Such other documents relating thereto as the Administrative
Agent or any Lender or special New York counsel to the Administrative Agent may
reasonably request, including any documentation and other evidence which may be
requested by the Administrative Agent or any Lender to comply with and/or
administer any "know your customer" or other customer identification related
policies and procedures required under applicable laws and regulations.


(b)  So long as all principal of and interest on all Advances made to any
Designated Borrower and all other amounts payable by such Designated Borrower
under this Agreement and the other Loan Documents have been paid in full, the
Company may terminate the status of such Designated Borrower as a Borrower
hereunder by furnishing to the Administrative Agent a letter (a "Termination
Letter") in substantially the form of Exhibit J, duly completed and executed by
the Company. Any Termination Letter furnished hereunder shall be effective upon
receipt thereof by the Administrative Agent, which shall promptly so notify the
Lenders. Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Designated Borrower shall not terminate (i) any obligation
of such Borrower that remains unpaid at the time of such delivery (including
without limitation any obligation arising thereafter in respect of such Borrower
under Section 2.08 or Section 2.10) or (ii) the obligations of the Company under
Article IX with respect to any unpaid obligations of such Borrower.
 
SECTION 2.15. European Monetary Union. (a) Definitions. In this Section 2.15 and
in each other provision of this Agreement to which reference is made in this
Section 2.15 (whether expressly or impliedly), the following terms have the
meanings given to them in this Section 2.15:
 
 
34

--------------------------------------------------------------------------------

 


"EMU" shall mean economic and monetary union as contemplated in the Treaty on
European Union.
 
"EMU Legislation" shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency, being in part the implementation of the third stage of EMU.
 
"Euro" shall mean the single currency of Participating Member States of the
European Union.
 
"Participating Member State" shall mean each state so described in any EMU
Legislation.
 
"Target Operating Day" shall mean any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year's Day or (iii) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer system (or any
successor settlement system) is not operating (as determined by the
Administrative Agent).
 
"Treaty on European Union" shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.
 
(b) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in the Euro, the Administrative Agent shall not be
liable to the Company or any of the Lenders in any way whatsoever for any delay,
or the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds to the account of the Company or any Lender,
as the case may be, in the Principal Financial Center in the Participating
Member State which the Company or, as the case may be, such Lender shall have
specified for such purpose. In this paragraph (b), "all relevant steps" shall
mean all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Administrative
Agent may from time to time reasonably determine for the purpose of clearing or
settling payments of the Euro.
 
(c) Determination of Eurocurrency Rate. For the purposes of determining the date
on which the applicable rate for Eurocurrency Rate Advances is determined under
this Agreement for any Advance denominated in the Euro for any Interest Period
therefor, references in this Agreement to London Banking Days shall be deemed to
be references to Target Operating Days.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS AND LENDING


SECTION 3.01. Condition Precedent to Effectiveness. The amendment and
restatement of this Agreement as set forth herein shall become effective as of
12:01 a.m. on the date (the "Effective Date"), which shall be on or before
February 27, 2008, as of which the Administrative Agent shall confirm to the
Company that it has received the following, each dated such day, in form and
substance satisfactory to the Administrative Agent and (except for any Notes) in
sufficient copies for each Lender:


(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;


(b) Authority and Approvals. Certified copies of the resolutions of the Board of
Directors of the Company (or equivalent documents) authorizing and approving
this Agreement, authorizing Borrowings by the Company and the Designated
Borrowers hereunder in an aggregate principal amount up to but not exceeding the
aggregate amount of the Commitments at any one time outstanding and certified
copies of all documents evidencing all necessary corporate action and all other
necessary action (corporate, partnership or otherwise) and governmental
approvals, if any, with respect to this Agreement;


(c) Secretary's or Assistant Secretary's Certificate. A certificate of the
Secretary or an Assistant Secretary of the Company, dated the Effective Date,
certifying the names and true signatures of the officers of the Company
authorized to execute and deliver this Agreement, the Notes, and the other
documents to be delivered hereunder;


(d) Legal Opinions. An opinion of counsel to the Company, dated the Effective
Date, substantially in the form of Exhibit F-1 hereto and an opinion of special
New York counsel to the Administrative Agent, dated the Effective Date,
substantially in the form of Exhibit F-2 hereto;


(e) Closing Certificate. A certificate of a senior financial officer of the
Company, dated the Effective Date, certifying that the representations and
warranties set forth in Article IV are true on such date as if made on and as of
such date and that no Default has occurred and is continuing on such date; and


(f) Termination of Commitments; Fees and Expenses. Evidence satisfactory to the
Administrative Agent that (i) the commitments under the Existing Credit
Agreements have been terminated and all accrued fees, expenses, interest,
principal and other amounts thereunder have been paid, and (ii) the Company
shall have paid to the Administrative Agent for account of the Lenders such
up-front fees in connection with the execution of this Agreement as the Company
and the Administrative Agent shall have agreed upon.
 
 
36

--------------------------------------------------------------------------------

 


SECTION 3.02. Conditions Precedent to Each Advance. The obligation of each
Lender to make each Advance (including the initial Advance) as part of a
Borrowing shall be subject to the further conditions precedent that (i) on the
date of such Borrowing the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or the notice of acceptance under
Section 2.13(d), as the case may be, and the acceptance by the relevant Borrower
of the proceeds of such Advance shall constitute a representation and warranty
by such Borrower that on the date of such Advance the following statements shall
be true): (x) the representations and warranties contained in Section 4.01
(other than the Excluded Representation) and, to the extent applicable, in the
Designation Letter of such Borrower are correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (it being understood and agreed that any representation or
warranty which expressly refers by its terms to a specified date shall be
required to be true and correct in all material respects only as of such date),
and (y) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that would
constitute an Event of Default, or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both; and (ii) in the
case of a requested Borrowing the proceeds of which are to be used to buy or
carry any Margin Stock, the Company shall deliver to the Administrative Agent a
certificate of a senior financial officer of the Company accompanying the
relevant Notice of Borrowing setting forth in reasonable detail the basis upon
which the Company has made the representation set forth in the third sentence of
Section 4.01(l) on and as of the date of such Borrowing, before and after giving
effect to such Borrowing and to the application of the proceeds therefrom,
together with (if so requested by the Administrative Agent) a duly completed
Form U-1 or Form G-3 satisfactory to the Administrative Agent.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES


SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:


(a) Corporate Existence. The Company is a corporation duly organized and validly
existing under the laws of the State of Connecticut.


(b) Corporate Authorization, Etc. The execution, delivery and performance by the
Company of this Agreement and the Notes are within the Company's corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Company's charter or bylaws or (ii) any law or contractual
restriction binding on or affecting the Company or any of its Subsidiaries.


(c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Company of this Agreement or the
Notes.
 
 
37

--------------------------------------------------------------------------------

 


(d) Enforceability. This Agreement is and, upon issuance and delivery thereof in
accordance with this Agreement, each Note will be the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.


(e) Financial Information. The consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of December 29, 2007, and the related statements of
income and retained earnings of the Company and its Consolidated Subsidiaries
for the fiscal year then ended, copies of which have been furnished to the
Lenders, fairly present in all material respects the financial condition of the
Company and its Consolidated Subsidiaries as of such date and the results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied.


(f) No Litigation. Except as disclosed or otherwise reflected in the Company's
Annual Report on Form 10-K for the year ended December 29, 2007, there is no
pending or (to the best of the Company's knowledge) threatened action or
proceeding against the Company or any of its Subsidiaries or relating to any of
their respective properties before any court, governmental agency or arbitrator,
which could reasonably be expected to have a Material Adverse Effect or which
purports to affect the legality, validity or enforceability of this Agreement or
any Note.


(g) No Material Adverse Effect. Since December 29, 2007, there has been no
event, act or condition which has had a Material Adverse Effect.


(h) Environmental Matters. Except as disclosed or otherwise reflected in the
Company's Annual Report on Form 10-K for the year ended December 29, 2007,
neither the Company nor any of its Subsidiaries has received notice or otherwise
obtained knowledge of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect arising in connection with (i) any non-compliance with
or violation of the requirements of any applicable federal, state or local
environmental health or safety statutes or regulations, or (ii) the release or
threatened release of any toxic or hazardous waste, substance or constituent
into the environment.


(i) Investment Company. The Company is not an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.


(j) Disclosure. The information furnished in writing by or on behalf of the
Company or any Designated Borrower to the Lenders in connection with the
negotiation, execution and delivery of this Agreement or any other Loan Document
does not contain any material misstatements of fact or omit to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.


(k) No Defaults. The Company (i) is not in default under or with respect to this
Agreement or any Note, and (ii) is not in default under or with respect to any
other agreement, instrument or undertaking to which it is a party or by which it
or any of its property is bound in any respect which could reasonably be
expected to result in a Material Adverse Effect.
 
 
38

--------------------------------------------------------------------------------

 


(l) Use of Proceeds, Etc. All proceeds of each Advance will be used by each
Borrower only in accordance with the provisions of Section 2.12. No Borrower is
or will be engaged in the business of extending credit for the purpose of buying
or carrying Margin Stock and no proceeds of any Advance will be used to extend
credit to others for the purpose of buying or carrying any Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X issued by the Board of
Governors of the Federal Reserve System.
 
ARTICLE V
 
COVENANTS OF THE BORROWER


SECTION 5.01. Affirmative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:


(a) Financial Information. The Company will furnish to the Lenders:


(i) Quarterly Financial Statements. Within 50 days after the close of each
quarterly accounting period in each fiscal year of the Company, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarterly period and the related consolidated and consolidating statements
of income, retained earnings and cash flows for such quarterly period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, in each case setting forth comparative figures for the related periods
in the prior fiscal year.


(ii) Annual Financial Statements. Within 95 days after the close of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income, retained earnings and cash flows for such
fiscal year, setting forth comparative figures for the preceding fiscal year and
reported on without qualification by independent certified public accountants of
recognized national standing, in each case together with a report of such
accounting firm stating that in the course of its regular audit of the
consolidated financial statements of the Company, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Default or Event of Default relating to accounting
matters (including, without limitation, in respect of Section 5.01(f)), or if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.


(iii) Officer's Certificates. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of a senior financial
officer of the Company which certifies (x) that such financial statements fairly
present the financial condition and the results of operations of the Company and
its Consolidated Subsidiaries on the dates and for the periods indicated, and
(y) that such officer has reviewed the terms of this Agreement and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Company and its Consolidated Subsidiaries
during the accounting period covered by such financial statements, and that as a
result of such review such officer has concluded that no Default or Event of
Default has occurred during the period commencing at the beginning of the
accounting period covered by the financial statements accompanied by such
certificate and ending on the date of such certificate or, if any Default or
Event of Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Company proposes to take in respect thereof. Such
certificate shall set forth the calculations required to establish whether the
Company was in compliance with the provisions of Section 5.01(f) for the
twelve-month period ending as at the end of the accounting period covered by the
financial statements accompanied by such certificate.
 
 
39

--------------------------------------------------------------------------------

 


(iv) Notice of Default or Litigation. Promptly after any Borrower obtains
knowledge thereof, notice of (i) the occurrence of any Default or Event of
Default, or (ii) any litigation or governmental proceeding pending or threatened
against any Borrower or other event, act or condition which could reasonably be
expected to result in a Material Adverse Effect.


(v) SEC Filings. Promptly upon transmission thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Company shall file with the Securities and Exchange
Commission or any governmental agencies substituted therefor or which the
Company shall send to its stockholders.


(vi) Other Information. From time to time, and as soon as reasonably
practicable, such other information or documents (financial or otherwise) as any
Lender through the Administrative Agent may from time to time reasonably
request.


Reports and financial statements required to be delivered by the Company
pursuant clauses (i), (ii) and (v) of this Section 5.01 (a) shall be deemed to
have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.stanleyworks.com, or when such reports, or reports containing such financial
statements are posted on the website of the Securities and Exchange Commission
at www.sec.gov; provided that it shall deliver such paper copies of the reports
and financial statements referred to in Clauses (i), (ii) and (v) of this
Section 5.01(a) to the Administrative Agent or any Lender who request it to
deliver such paper copies until written notice to cease delivering paper copies
is given by the Administrative Agent or such Lender.


(b) Compliance with Law. The Company shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of all governmental bodies, domestic or foreign, in respect
of the conduct of their business and the ownership of their property, except
such non-compliance as could not reasonably be expected to result in a Material
Adverse Effect at the time of such noncompliance or in the foreseeable future.
 
 
40

--------------------------------------------------------------------------------

 


(c) Payment of Taxes. The Company shall pay or cause to be paid, and shall cause
each of its Subsidiaries to pay or cause to be paid, when due, all taxes,
charges and assessments and all other lawful claims required to be paid by the
Company or such Subsidiaries, except (x) as contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves have been
established with respect thereto in accordance with GAAP and (y) where such
nonpayment could not reasonably be expected to result in a Material Adverse
Effect.


(d) Preservation of Corporate Existence. Except as otherwise permitted by this
Agreement, the Company shall, and shall cause each of its Subsidiaries to, do
all things necessary to preserve, renew and keep in full force and effect its
corporate existence and the licenses, permits, rights and franchises necessary
to the proper conduct of its business, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries will engage in any business if, as a result,
the general nature of the business, taken on a consolidated basis, which would
then be engaged in by the Company and its Subsidiaries would be substantially
changed from the general nature of the business engaged in by the Company and
its Subsidiaries on the date of this Agreement.


(e) Maintenance of Books and Records. The Company will maintain financial
records in accordance with GAAP, consistently applied. The representatives of
the Administrative Agent or any of the Lenders shall have the right to visit and
inspect any of the properties of the Company and of any of its Subsidiaries, to
examine their books of account and records and take notes and make transcripts
therefrom, and to discuss their affairs, finances and accounts with, and be
advised as to the same by, their officers upon reasonable prior notice at such
reasonable times and intervals as may be requested (subject to the standard
policies of the Company and its Subsidiaries as to access, safety and, without
prejudice to the reasonable requirements of lending institutions and their
regulatory supervisors, confidentiality).
 
(f) Interest Coverage Ratio. The Company shall maintain, for each period of four
consecutive fiscal quarters of the Company, an Interest Coverage Ratio of not
less than 5.00 to 1.00.


SECTION 5.02. Negative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:


(a) No Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any Principal Property now owned or hereafter acquired
(unless the Company secures the Advances made hereunder equally and ratably with
such Lien), other than:


(i) Liens existing and disclosed to the Lenders in writing prior to the date
hereof;


(ii) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;


(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate bonds have been posted;
 
 
41

--------------------------------------------------------------------------------

 


(iv) Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);


(v) easements, rights-of-way, zoning and similar restrictions and other similar
charges or encumbrances not interfering with the ordinary conduct of the
business of the Company or any of its Subsidiaries and which do not detract
materially from the value of the property to which they attach or impair
materially the use thereof by the Company or any of its Subsidiaries;
 
(vi) Liens on property of any Person existing at the time such Person becomes a
Subsidiary of the Company and not created in contemplation thereof;


(vii) Liens securing Indebtedness owed by a Subsidiary of the Company to the
Company or another Subsidiary of the Company;


(viii) any Lien arising solely by operation of law in the ordinary course of
business or which is contained in a contract for the purchase or sale of goods
or services entered into in the ordinary course of business;


(ix) Liens on any property existing at the time of acquisition but only if the
amount of outstanding Indebtedness secured thereby does not exceed the lesser of
the fair market value or the purchase price of the property as purchased;


(x) any Lien securing the purchase price of revenues or assets purchased after
the date hereof or the cost of repairing or altering, constructing, developing
or substantially improving all or any part of such revenues or assets; provided
that such Lien attaches only to such revenues or assets (including any
improvements) and the Indebtedness thereby secured does not exceed the lesser of
the fair market value or the purchase price of the revenues or assets (including
any improvements) as purchased;


(xi) any other Liens on Principal Properties securing Indebtedness which in the
aggregate, together with Attributable Debt, does not exceed 10% of Consolidated
Net Worth at any time outstanding; and


(xii) any extension, renewal or replacement of any of the Liens referred to
above; provided that the Indebtedness secured by any such extension, renewal or
replacement does not exceed the sum of the principal amount of the Indebtedness
originally secured thereby and any fee incurred in connection with such
transaction.
 
 
42

--------------------------------------------------------------------------------

 


(b) Merger, Etc. The Company shall not (i) enter into any merger or
consolidation, or liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, or (ii) permit any of its Subsidiaries to do so, if such action could
reasonably be expected to have a Material Adverse Effect, except that (1) any
wholly-owned Subsidiary of the Company may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, the Company or any other
wholly-owned Subsidiary of the Company and (2) the Company or any of its
Subsidiaries may enter into any merger or consolidation so long as in the case
of a transaction involving the Company, the Company, or in the case of any other
transaction, a Subsidiary of the Company, is the surviving entity in such
transaction and, after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing.


(c) Sale-Leasebacks. The Company shall not, and shall not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real or personal or mixed) whether now owned or hereafter acquired, (i) which
the Company or such Subsidiary has sold or transferred or is to sell or transfer
to any other Person, or (ii) which the Company or such Subsidiary intends to use
for substantially the same purposes as any other property which has been or is
to be sold or transferred by the Company or such Subsidiary to any other Person
in connection with such lease. Notwithstanding the foregoing, the Company and
its Subsidiaries shall be permitted to become liable with respect to the leases
described above so long as all Attributable Debt, together with the Liens
described in Section 5.02(a)(xi), does not exceed 10% of Consolidated Net Worth
at any time outstanding.
 
ARTICLE VI
 
EVENTS OF DEFAULT


SECTION 6.01. Events of Default. If any of the following events ("Events of
Default") shall occur and be continuing:


(a) Any Borrower shall fail to pay when due (or, if any such failure is due
solely to technical or administrative difficulties relating to the transfer of
such amounts, within two Business Days after its due date) any principal of any
Advance; or any Borrower shall fail to pay when due any interest on any Advance,
any fee (other than the fees referenced in Section 2.03) or any other amount
payable by it hereunder or under any Note and five (5) days shall have elapsed
from the date such interest, fees or other amounts were due; or with respect to
the fees payable pursuant to Section 2.03, any Borrower shall fail to pay any
such fee when due and two Business Days shall have elapsed from the Company's
receipt of notice of such nonpayment from the Administrative Agent or any
Lender; or


(b) Any representation or warranty made by any Borrower herein or pursuant to
this Agreement or any other Loan Document (including without limitation in any
certificate of such Borrower delivered pursuant hereto) shall prove to have been
incorrect in any material respect when made or deemed made; or
 
 
43

--------------------------------------------------------------------------------

 


(c) The Company or any other Borrower, as applicable, shall fail to perform any
term, covenant or agreement contained in the first sentence of Section 2.07(b),
Section 5.01(a)(iv), 5.01(f) or 5.02 on its part to be performed or observed; or


(d) Any Borrower shall fail to perform any term, covenant or agreement contained
in this Agreement (except those described in clauses (a) and (c) above) and such
failure shall continue for 30 days; or


(e) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Borrower or any Principal Subsidiary in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of such Borrower or
such Principal Subsidiary or for any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or


(f) Any Borrower or any Principal Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of any order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Borrower or such Principal Subsidiary or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action in furtherance of any of the foregoing;
or


(g) (A) Any Borrower or any Principal Subsidiary shall fail to make any payment
in respect of Indebtedness when due (whether by scheduled maturity, required
prepayment, acceleration or otherwise) if the aggregate amount of such payment
is $25,000,000 or more, or (B) any breach, default or event of default shall
occur and be continuing (and applicable grace and notice periods shall have
expired) under any agreement or indenture relating to any Indebtedness of such
Borrower or such Principal Subsidiary in an aggregate amount of $25,000,000 or
more, and, except in the case of financial covenant defaults, the maturity of
any such Indebtedness has been accelerated in accordance with the terms thereof;
or


(h) (A) Any Termination Event shall occur, or (B) any Plan shall incur an
"accumulated funding deficiency" (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or (C) the Company or any member
of its ERISA Controlled Group shall fail to pay when due an amount which it
shall have become liable to pay to the PBGC, any Plan or a trust established
under Title IV of ERISA, or (D) a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that an ERISA Plan must
be terminated or have a trustee appointed to administer any ERISA Plan, or (E)
the Company or a member of its ERISA Controlled Group suffers a partial or
complete withdrawal from a Multiemployer Plan or is in "default" (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
or (F) a proceeding shall be instituted against the Company or any member of its
ERISA Controlled Group to enforce Section 515 of ERISA, or (G) any other event
or condition shall occur or exist with respect to any Plan, if such events,
transactions or conditions set forth in clauses (A) through (G) above could
singly or in the aggregate be reasonably expected to have a Material Adverse
Effect; or
 
 
44

--------------------------------------------------------------------------------

 


(i) If there shall remain in force, undischarged, unsatisfied and unstayed, for
more than 30 days, whether or not consecutive, any final judgment against the
any Borrower or any Principal Subsidiary which, when added to any other
outstanding final judgments which remain undischarged, unsatisfied and unstayed
for more than 30 days against such Borrower or any such Principal Subsidiary,
exceeds $25,000,000;


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company, declare
all Advances, the Notes, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon all Advances,
the Notes, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the case of any of the Events of Default specified in clauses
(e) or (f) above with respect to any Borrower, (A) the obligation of each Lender
to make Advances shall automatically be terminated and (B) the Advances, the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Borrower.
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT


SECTION 7.01. Appointment and Authority. Each Lender hereby irrevocably appoints
Citibank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the provisions of Section 7.07) are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Company nor any other
Borrower shall have rights as a third party beneficiary of any of such
provisions.


SECTION 7.02. Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
 
45

--------------------------------------------------------------------------------

 


(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
"Agent’s Group") are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.02 as "Activities") and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Company, another
Borrower or their respective Affiliates), including trading in or holding long,
short or derivative positions in securities, loans or other financial products
of one or more of the Borrowers or their Affiliates. Each Lender understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Borrowers or their Affiliates
(including information concerning the ability of the Borrowers to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Administrative Agent or any member of the Agent’s
Group shall have any duty to disclose to any Lender or use on behalf of the
Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Borrower or
any Affiliate of any Borrower) or to account for any revenue or profits obtained
in connection with the Activities, except that the Administrative Agent shall
deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.


(c)  Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Borrowers and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Lenders
(including the interests of the Lenders hereunder and under the other Loan
Documents). Each Lender agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of the Person serving as
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender. None of (i) this Agreement or any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Borrowers or their Affiliates (including information
concerning the ability of the Borrowers to perform their respective Obligations
hereunder and under the other Loan Documents) or (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Administrative Agent or
any member of the Agent’s Group to any Lender including any such duty that would
prevent or restrict the Agent’s Group from acting on behalf of customers
(including the Borrowers or their Affiliates) or for its own account.
 
 
46

--------------------------------------------------------------------------------

 


SECTION 7.03. Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent's duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.


(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 or 8.03) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default or the event
or events that give or may give rise to any Default or Event of Default unless
and until the Company or any Lender shall have given notice to the
Administrative Agent describing such Default or Event of Default and such event
or events.


(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.


(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any "know your
customer" or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.


SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Borrowing that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company or any other Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
 
47

--------------------------------------------------------------------------------

 


SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Company), ratably according to the
respective principal amounts of their Commitments, as then or most recently in
effect, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement and the Notes, or any action taken or omitted by the Administrative
Agent under this Agreement and the Notes, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the Administrative Agent's gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Company.


SECTION 7.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article 7 and Section 8.04 (as though
such sub-agents were the "Administrative Agent" under the Loan Documents) as if
set forth in full herein with respect thereto.


SECTION 7.07. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in New York, or an Affiliate of any such bank with an
office in New York, and which successor shall be reasonably acceptable to the
Company. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (such 30-day
period, the "Lender Appointment Period"), then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. In addition and without any obligation on
the part of the retiring Administrative Agent to appoint, on behalf of the
Lenders, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Administrative Agent and the effective date of such retiring
Administrative Agent’s resignation. Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
 
48

--------------------------------------------------------------------------------

 


SECTION 7.08. Non-Reliance on Administrative Agent and Other Parties. (a) Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.


(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:


(i) the financial condition, status and capitalization of the Company and each
other Borrower;


(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;


(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and


(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Administrative Agent, any other
Lender or by any of their respective Related Parties under or in connection with
this Agreement or any other Loan Document, the transactions contemplated hereby
and thereby or any other agreement, arrangement or document entered into, made
or executed in anticipation of, under or in connection with any Loan Document.


SECTION 7.09. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or as a
Lender hereunder.
 
ARTICLE VIII
 
MISCELLANEOUS


SECTION 8.01.  Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Company and the relevant Designated Borrower, if
applicable, and the Required Lenders, or in the case of Section 2.13 and any
Uncommitted Note, the Company and the Lender to which such Note is payable, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that the written consent of
the Company and all the Lenders shall be required in order to amend or waive any
provision of the Agreement or the Notes other than Section 2.13 which would have
the effect of (a) a reduction in principal, interest or fees payable to the
Lenders under this Agreement or the Committed Notes, (b) the postponement of any
date fixed for the payment of any principal, interest or fees under this
Agreement or the Committed Notes (excluding any such postponement pursuant to
Section 2.01(d)), (c) an increase in the Commitments (excluding any such
increases pursuant to Section 2.01(c)), (d) amending or waiving compliance with
the last sentence of Section 2.01(a), Section 2.08, Section 8.05 or this Section
8.01, (e) amending the definition of Required Lenders or (f) any release or
modification of the Company’s guarantee under Article IX; and provided, further,
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement, and provided, further, that the Commitment of any Lender shall not be
extended without the prior written consent of such Lender.
 
 
49

--------------------------------------------------------------------------------

 


SECTION 8.02. Notices, Communications and Treatment of Information. (a) Notices.
(i) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:
 

(1)
if to the Company or any other Borrower,



Stanley Works
1000 Stanley Drive
New Britain, Connecticut 06053
Attention of:
Telecopier No.:
E-Mail Address:



(2)
if to the Administrative Agent



Citibank, N.A. 
388 Greenwich Street
New York, NY 10013
Attention of:
Telecopier No.:
E-Mail Address:


(3)    if to any Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire


or at such other address as shall be notified in writing (x) in the case of the
Company and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Company and the Administrative Agent.
 
(ii) All notices, demands, requests, consents and other communications described
in clause (i) shall be effective (1) if delivered by hand, including any
overnight courier service, upon personal delivery, (2) if delivered by mail,
when deposited in the mails, (3) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 8.02(b) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(4) if delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (i); provided, however, that notices and
communications to the Administrative Agent pursuant to Article 7 shall not be
effective until received by the Administrative Agent.
 
 
50

--------------------------------------------------------------------------------

 
 
(iii) Notwithstanding clauses (i) and (ii) (unless the Administrative Agent
requests that the provisions of clause (i) and (ii) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrowers shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Company. Nothing in this clause (iii) shall prejudice
the right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any Borrower in any manner authorized in this
Agreement or to request that the Company effect delivery in such manner.
 
(b) Posting of Approved Electronic Communications. (i) Each of the Lenders and
each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the "Approved Electronic Platform").
 
(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and each Borrower hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
(iii) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED "AS IS" AND "AS AVAILABLE". NONE OF THE
ADMINISTRATIVE AGENT OR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR ANY OTHER MEMBER
OF THE AGENT’S GROUP. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. 
 
 
51

--------------------------------------------------------------------------------

 
 


(iv) Each of the Lenders and each Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.


(c) Confidentiality. Each of the Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party and direct or indirect counterparty (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to the Company and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company.


For purposes of this Section, "Information" means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
52

--------------------------------------------------------------------------------

 


(d) Treatment of Information. (i) Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Borrowers or their securities
("Restricting Information"). Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information. Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
may make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent or any of its Related Parties (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Borrower or
Lender or any of their respective Related Parties arising out of or relating to
the Administrative Agent or any of its Related Parties providing or not
providing Restricting Information to any Lender.


(ii) Each Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked "PUBLIC" if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof, (ii) by marking Communications "PUBLIC," each
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Communications as either publicly available information or
not material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 8.02(c)) with respect to such Borrower
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked "PUBLIC" may be delivered to all Lenders
and may be made available through a portion of the Approved Electronic Platform
designated "Public Side Information," and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked "PUBLIC" as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated "Public Side Information." Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Borrower regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Borrowers or their securities nor shall the Administrative Agent or any
of its Affiliates incur any liability to any Borrower, any Lender or any other
Person for any action taken by the Administrative Agent or any of its Affiliates
based upon such statement or designation, including any action as a result of
which Restricting Information is provided to a Lender that may decide not to
take access to Restricting Information. Nothing in this clause (ii) shall modify
or limit a Lender’s obligations under Section 8.02(b) with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.
 
 
53

--------------------------------------------------------------------------------

 
 
(iii) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.
 
(iv)  Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent or any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.


(v) The provisions of the foregoing clauses of this subsection (d) are designed
to assist the Administrative Agent, the Lenders and the Borrowers, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that any Borrower's or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Borrower or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Borrower assumes the
risks associated therewith.


SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
 
54

--------------------------------------------------------------------------------

 


SECTION 8.04. Costs and Expenses; Breakage Indemnification. (a) The Company
agrees to pay on demand all reasonable costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses), of (i) the
Administrative Agent in connection with the negotiation, syndication, execution
and delivery of this Agreement, the other Loan Documents and the other documents
delivered hereunder and (ii) the Administrative Agent and each Lender in
connection with enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a).


(b) If any payment, prepayment or conversion of any Eurocurrency Rate Advance or
a Fixed Rate Advance is made by the Company or a Designated Borrower, as
applicable, to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of acceleration of the maturity of
the Advances and the Notes pursuant to Section 6.01 or for any other reason
other than in connection with Section 2.02(c), such Borrower shall, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Advance.


(c) The Company agrees to indemnify and hold harmless the Administrative Agent
and each Lender and each of their affiliates and their officers, directors,
employees, agents and advisors (each, an "Indemnified Party") from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the actual or proposed use of
the proceeds of the Advances, including in connection with any acquisition or
proposed acquisition by the Company or any Subsidiary of the Company of another
Person or one or more businesses of another Person (whether by means of a stock
purchase, asset acquisition or otherwise), whether or not such investigation,
litigation or proceeding is brought by the Company, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party's
gross negligence or willful misconduct. The Company agrees not to assert any
claim against any Indemnified Party on any theory of liability, for
consequential, indirect, special or punitive damages arising out of or otherwise
relating to this Agreement or any of the transactions contemplated hereby or the
actual or proposed use of the proceeds of the Advances.


SECTION 8.05. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Committed Advances owing to it (other than pursuant
to Section 2.02(d), 2.06, 2.08, 2.10 or 8.04(b)) in excess of its ratable share
of payments on account of the Committed Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Committed Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Company
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 8.05 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Company in the amount of such participation.
 
 
55

--------------------------------------------------------------------------------

 


SECTION 8.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, each Designated Borrower, the Administrative Agent
and the Lenders and their respective successors and assigns, except that the
Company shall not have the right to assign its rights or obligations hereunder
or under any Note or any interest herein or therein (other than as permitted by
Section 5.02(b)) without the prior written consent of the Lenders.


SECTION 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
and the Committed Advances owing to it and the Committed Note or Notes held by
it); provided, however, that (i) each such assignment (other than assignment to
an affiliate of such Lender) shall require the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed, and which
consent of the Company shall not be required if an Event of Default exists, (ii)
each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement (other than any right to make
Uncommitted Advances, Uncommitted Advances owing to it and Uncommitted Notes),
(iii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender's rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance (which shall include the agreement of the assignee
party to such assignment, for the benefit of the Borrowers, to be bound by the
terms and provisions of this Agreement to the same extent as if it were an
original party hereto), together with any Committed Note subject to such
assignment and the assignor or assignee shall pay to the Administrative Agent a
processing and recordation fee of $3,500. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).


(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.
 
 
56

--------------------------------------------------------------------------------

 


(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Committed Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit G
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Company. In the case of any Lender that holds a Committed Note, within five
Business Days after its receipt of such notice, the relevant Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in
simultaneous exchange for the surrendered Committed Note a new Committed Note to
the order of such assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment hereunder, a new Committed Note to the order of the
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Committed Note or Notes shall be in an aggregate principal amount equal
to the aggregate principal amount of such surrendered Committed Note or Notes,
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit H-2. Such Assignment and
Acceptance shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Person as a Lender and the
resulting adjustment of the Commitments, if any, arising from such assignment of
Commitments to such Person.


(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the "Register"). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Company or any Lender at any reasonable
time and from time to time upon reasonable prior notice.


(e) Each Lender may sell participations to one or more banks or other financial
institutions, or other entities engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of their business, in all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it and the Note or Notes
held by it); provided that (i) such Lender's obligations under this Agreement
(including, without limitation, its Commitment) shall remain unchanged, (ii)
such Lender shall remain solely responsible to the Borrowers for the performance
of such obligations, (iii) the Borrowers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and (iv) such participant's right to consent to
any modification, waiver or release of any of the provisions of this Agreement
shall be limited to the right to consent to (A) any reduction in principal,
interest or fees payable to such Lender under this Agreement, (B) the
postponement of any date fixed for the payment of any principal, interest or
fees under this Agreement and (C) any amendments to the foregoing clauses (A)
and (B).


SECTION 8.08. Limitation on Assignments and Participations. (a) Any Lender may,
in connection with any actual or proposed assignment or participation pursuant
to Section 8.07, disclose to the actual or proposed assignee or participant any
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower; provided that the actual or proposed assignee or participant
shall have agreed prior to any such disclosure to preserve the confidentiality
of any confidential information relating to such Borrower received by it from
such Lender or such Borrower.


(b) Notwithstanding anything in Section 8.07 to the contrary, no Lender shall
have the right to assign its rights and obligations hereunder or any interest
therein or to sell participations to one or more banks or other financial
institutions in all or a portion of its rights hereunder or any interest therein
where the result of such assignment or participation would be reasonably
expected to entitle the Lender to claim additional amounts pursuant to
Section 2.02(d), 2.06, 2.08, 2.10, 2.13(f) or 8.04 or would otherwise result in
an increase in the a Borrower's obligations.


(c) Anything in this Section 8.08 to the contrary notwithstanding, any Lender
may assign and pledge all or any portion of its rights to payment of the
Advances owing to it hereunder to any Federal Reserve Bank (and its transferees)
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any applicable Operating Circular issued by such
Federal Reserve Bank. No such assignment shall have the effect of releasing such
Lender from its obligations hereunder.
 
 
57

--------------------------------------------------------------------------------

 


SECTION 8.09. Withholding. If any Lender, or any Person that becomes a party to
this Agreement pursuant to Section 8.07, is not incorporated under the laws of
the United States of America or a state thereof, such Person agrees that, prior
to the first date on which any payment is due to it hereunder, it will deliver
to each of the Company and the Administrative Agent (i) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Person is entitled to receive payments under this Agreement, without deduction
or withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-8BEN or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax. Each Person
which delivers to the Company a Form W-8BEN or W-8ECI pursuant to the preceding
sentence further undertakes to deliver to each of the Company and the
Administrative Agent two further copies of Form W-8BEN or W-8ECI, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Company and the Administrative Agent, and such extensions
or renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Person is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless in
any such case an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Person from duly completing and delivering any such form with
respect to it and such Person advises the Company and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form
W-8BEN, establishing an exemption from United States backup withholding tax.


SECTION 8.10. Mitigation. In the event that any Lender claims any amounts under
Sections 2.02(d), 2.06, 2.08, 2.10 or 8.04(b), it shall use all reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to take actions (including, without limitation, changing the
jurisdiction of its Applicable Lending Office) so as to eliminate such
additional amounts; provided that such Lender shall not be required to take any
action if, in its reasonable judgment, such action would be materially
disadvantageous to it.


SECTION 8.11. Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 8.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
58

--------------------------------------------------------------------------------

 


SECTION 8.13. Submission to Jurisdiction; Etc.


(a) Submission to Jurisdiction.  Each Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the Notes.


(b)  Service of Process. Each Designated Borrower agrees that service of process
in any action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to CT Corporation System (the "Process Agent") as agent for
such Designated Borrower in New York, New York for service of process at its
address at 111 Eighth Avenue, New York, New York  10011, or at such other
address of which the Administrative Agent shall have been notified in writing by
such Designated Borrower; provided that, if the Process Agent ceases to act as
such Designated Borrower's agent for service of process, such Designated
Borrower will, by an instrument reasonably satisfactory to the Administrative
Agent, appoint another Person (subject to the approval of the Administrative
Agent) in the Borough of Manhattan, New York, New York to act as such Designated
Borrower's agent for service of process. Each other party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 8.02. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law


(c)  Waiver of Venue. Each Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and a claim that
such proceeding brought in such a court has been brought in an inconvenient
forum.


SECTION 8.14. Judgment Currency.This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the "Specified Currency"), and any payment in New York City or the country of
the Specified Currency, as the case may be (the "Specified Place"), is of the
essence, and, except as otherwise provided in this Agreement, the Specified
Currency shall be the currency of account in all events relating to Advances
denominated in the Specified Currency. Except as otherwise provided in this
Agreement, the payment obligations of the Designated Borrowers under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the "Second Currency"), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding that on which such judgment is rendered. The
obligation of each Designated Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender in respect of any judgment in any court
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be due hereunder or under the Notes in the Second Currency to
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Company hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Administrative Agent or such Lender, as the
case may be, against, and to pay the Administrative Agent or such Lender, as the
case may be, on demand in the Specified Currency, any difference between the sum
originally due to the Administrative Agent or such Lender, as the case may be,
for such judgment in the Specified Currency and the amount of the Specified
Currency so purchased and transferred.
 
 
59

--------------------------------------------------------------------------------

 


SECTION 8.15. USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.


SECTION 8.16. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrowers.  Each of
the Borrowers agree that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and any Borrower, its stockholders or its
affiliates.  Each of the Borrowers acknowledge and agree that (i) the
transactions contemplated by the Loan Documents are arm's-length commercial
transactions between the Lenders, on the one hand, and each of the Borrowers, on
the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising any
Borrower on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (iv) each of the
Borrowers has consulted its own legal and financial advisors to the extent it
deemed appropriate.  Each of the Borrowers further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each of the Borrowers agree that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to any Borrower, in connection
with such transaction or the process leading thereto.


ARTICLE IX


GUARANTEE


SECTION 9.01. Guarantee. To induce the other parties to enter into this
Agreement and for other valuable consideration, receipt of which is hereby
acknowledged, the Company hereby unconditionally and irrevocably guarantees to
the Administrative Agent, each Lender and their respective successors and
permitted assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Advances to and the Notes of each Designated Borrower and all other amounts
whatsoever now or hereafter payable or becoming payable by each Designated
Borrower under this Agreement and each other Loan Document, in each case
strictly in accordance with the terms thereof (collectively, the "Guaranteed
Obligations"). The Company hereby further agrees that if any Designated Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Company will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. This Section 9.01 is a continuing guarantee and is a guarantee of
payment and is not merely a guarantee of collection and shall apply to all
Guaranteed Obligations whenever arising.
 
 
60

--------------------------------------------------------------------------------

 


SECTION 9.02. Acknowledgments, Waivers and Consents. The Company agrees that its
obligations under Section 9.01 shall be primary, absolute, irrevocable and
unconditional under any and all circumstances and that the guarantee therein is
made with respect to any Guaranteed Obligations now existing or in the future
arising. Without limiting the foregoing, the Company agrees that:


(a)  The occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of this Article IX in accordance with its terms
or affect, limit, reduce, discharge or terminate the liability of the Company,
or the rights, remedies, powers and privileges of the Administrative Agent or
any Lender, under this Article IX:


(i)  any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the time for payment
or performance of the terms of all or any part of the Guaranteed Obligations or
any Loan Document, or any other agreement or instrument whatsoever relating
thereto, or any modification of the Commitments;


(ii)  any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;


(iii)  any application of the proceeds of any other guarantee (including the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations) to all or any part of the Guaranteed Obligations in any such manner
and to such extent as the Administrative Agent may determine;


(iv)  any release of any other Person (including any other guarantor with
respect to all or any part of the Guaranteed Obligations) from any personal
liability with respect to all or any part of the Guaranteed Obligations;


(v)  any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including any letter of credit issued with respect
to) all or any part of the Guaranteed Obligations;
 
 
61

--------------------------------------------------------------------------------

 


(vi)  the giving of any consent to the merger or consolidation of, the sale of
substantial assets by, or other restructuring or termination of the corporate
existence of any Designated Borrower or any other Person or any disposition of
any shares of the Company or any Designated Borrower;


(vii)  any proceeding against any Designated Borrower or any other guarantor of
all or any part of the Guaranteed Obligations or any collateral provided by any
other Person or the exercise of any rights, remedies, powers and privileges of
the Administrative Agent and the Lenders under the Loan Documents or otherwise
in such order and such manner as the Administrative Agent may determine,
regardless of whether the Administrative Agent or the Lenders shall have
proceeded against or exhausted any collateral, right, remedy, power or privilege
before proceeding to call upon or otherwise enforce this Article IX;


(viii)  the entering into such other transactions or business dealings with any
Designated Borrower, any Subsidiary or affiliate thereof or any other guarantor
of all or any part of the Guaranteed Obligations as the Administrative Agent or
any Lender may desire; or


(ix)  all or any combination of any of the actions set forth in this
Section 9.02(a).


(b)  The enforceability and effectiveness of this Article IX and the liability
of the Company, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Article IX shall not be
affected, limited, reduced, discharged or terminated, and the Company hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:


(i)  the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;


(ii)  any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations or the
obligations of any such other guarantor;


(iii)  the illegality, invalidity or unenforceability of any security for or
other guarantee (including any letter of credit) of all or any part of the
Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;


(iv)  the cessation, for any cause whatsoever, of the liability of any
Designated Borrower or any other guarantor with respect to all or any part of
the Guaranteed Obligations (other than, subject to Section 9.03, by reason of
the full payment of all Guaranteed Obligations);
 
 
62

--------------------------------------------------------------------------------

 


(v)  any failure of the Administrative Agent or any Lender to marshal assets in
favor of any Designated Borrower or any other Person (including any other
guarantor of all or any part of the Guaranteed Obligations), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against such
Designated Borrower or any other guarantor of all or any part of the Guaranteed
Obligations or any other Person or to take any action whatsoever to mitigate or
reduce such or any other Person’s liability, the Administrative Agent and the
Lenders being under no obligation to take any such action notwithstanding the
fact that all or any part of the Guaranteed Obligations may be due and payable
and that such Designated Borrower may be in default of its obligations under any
Loan Document;


(vi)  any counterclaim, set-off or other claim which any Designated Borrower or
any other guarantor of all or any part of the Guaranteed Obligations has or
claims with respect to all or any part of the Guaranteed Obligations, or any
counterclaim, set-off or other claim which the Company may have with respect to
all or any part of any obligations owed to the Company by the Administrative
Agent or any Lender (other than, without prejudice to Section 9.03, any
counterclaim or other claim that the amount of such Guaranteed Obligation which
is being claimed has been finally paid in full);


(vii)  any failure of the Administrative Agent or any Lender or any other Person
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;


(viii)  any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any part of the Guaranteed Obligations
(or any interest on all or any part of the Guaranteed Obligations) in or as a
result of any such proceeding;


(ix)  any action taken by the Administrative Agent or any Lender that is
authorized under this Article IX or by any other provision of any Loan Document
or any omission to take any such action;


(x)  any law, regulation, decree or order of any jurisdiction of Governmental
Authority or any event affecting any term of the Guaranteed Obligations; or


(xi)  any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.


(c)  To the fullest extent permitted by law, the Company expressly waives, for
the benefit of the Administrative Agent and the Lenders, all diligence,
presentment, demand for payment or performance, notices of nonpayment or
nonperformance, protest, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any Designated Borrower under any Loan Document or other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations, and all notices of acceptance of this Article IX or of the
existence, creation, incurring or assumption of new or additional Guaranteed
Obligations.
 
 
63

--------------------------------------------------------------------------------

 


SECTION 9.03. Reinstatement. The obligations of the Company under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Designated Borrower in respect of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender, whether as a result of insolvency, any
proceedings in bankruptcy, dissolution, liquidation or reorganization or
otherwise.


SECTION 9.04. Subrogation. The Company hereby agrees that, until the final
payment in full of all Guaranteed Obligations, it shall not exercise any right
or remedy arising by reason of any performance by it of its guarantee in
Section 9.01, whether by subrogation, reimbursement, contribution or otherwise,
against any Designated Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.


SECTION 9.05. Remedies. The Company agrees that, as between the Company and the
Administrative Agent and the Lenders, the obligations of any Designated Borrower
under this Agreement or any other Loan Documents may be declared to be forthwith
due and payable as provided in Section 6.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 6.01) for purposes of Section 9.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such Designated Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such Designated Borrower) shall forthwith become due and payable by
such Company for purposes of Section 9.01.


SECTION 9.06. Payments. Each payment by the Company under this Article IX shall
be made in accordance with Section 2.09 in the Currency in which the Guaranteed
Obligations such payment is made in respect of are denominated, without
deduction, set-off or counterclaim at the Administrative Agent’s Account and
free and clear of any and all present and future Taxes.


[remainder of page intentionally left blank]
 
 
 
 
64

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.



 
THE STANLEY WORKS




By_______________________
Name:
Title:

 
 
65

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.,
as Administrative Agent and as Lender




By_______________________
Name:
Title:

 
 
66

--------------------------------------------------------------------------------

 
 

 
LENDERS


BANK OF AMERICA, N.A.




By_______________________
Name:
Title:

 
 
67

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS




By_______________________
Name:
Title:




By_______________________
Name:
Title:


 
68

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.




By_______________________
Name:
Title:

 
 
69

--------------------------------------------------------------------------------

 
 

 
UBS LOAN FINANCE LLC




By_______________________
Name:
Title:

 
 
70

--------------------------------------------------------------------------------

 
 

 
WACHOVIA BANK, N.A.




By_______________________
Name:
Title:

 
 
71

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK




By_______________________
Name:
Title:

 
 
72

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC




By_______________________
Name:
Title:

 
 
73

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, NATIONAL ASSOCIATION




By_______________________
Name:
Title:

 
 
74

--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY BANK




By_______________________
Name:
Title:

 
 
75

--------------------------------------------------------------------------------

 
 

 
WILLIAM STREET LLC




By_______________________
Name:
Title:

 
 
76

--------------------------------------------------------------------------------

 
 

 
MERRILL LYNCH BANK USA




By_______________________
Name:
Title:

 
 
77

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA


By_______________________
Name:
Title:

 
 
78

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A.




By_______________________
Name:
Title:

 
 
79

--------------------------------------------------------------------------------

 
 

 
THE NORTHERN TRUST COMPANY




By_______________________
Name:
Title:

 
 
80

--------------------------------------------------------------------------------

 


SCHEDULE I


ADDRESS AND APPLICABLE LENDING OFFICES


Name of Lenders and Addresses For Notices
Domestic Lending Office
Eurocurrency Lending Office
Citibank, N.A.
Two Penns Way, Suite 200
New Castle, DE 19720
 
Attn: Janeira Crewsfoster 
Tel 302-894-6015 
Fax 212-994-0961
Citibank, N.A.
Two Penns Way, Suite 200
New Castle, DE 19720
 
Attn: Janeira Crewsfoster 
 Tel 302-894-6015 
 Fax 212-994-0961
Citibank, N.A.
Two Penns Way, Suite 200
New Castle, DE 19720
 
Attn: Janeira Crewsfoster 
Tel 302-894-6015 
Fax 212-994-0961
Bank of America, N.A.
100 Federal Street
Boston, MA 02110
 
Attn: Kenneth Struglia
Tel: (617) 434 -6489
Fax: (617) 434-0601
Bank of America, N.A.
100 Federal Street
Boston, MA 02110
 
Attn: Kenneth Struglia
Tel: (617) 434 -6489
Fax: (617) 434-0601
Bank of America, N.A.
100 Federal Street
Boston, MA 02110
 
Attn: Kenneth Struglia
Tel: (617) 434 -6489
Fax: (617) 434-0601
BNP Paribas
209 South La Salle
Chicago, IL 60604
 
Primary Contact: Paul Harris
Tel: (312) 977-1384
Fax: (312) 977-1380
 
Secondary Contact: Fik Durmus
Tel: (312) 977-2208
BNP Paribas
787 Seventh Avenue
New York, NY 10019
BNP Paribas
787 Seventh Avenue
New York, NY 10019
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017
 
Primary Contact: Anthony White
Tel: (212) 270-1051
Fax: (212) 270-3279
 
Secondary Contact: Raju Nanoo
Tel: (212) 623-7537
Fax: (212) 623-1310
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017
 
Primary Contact: Anthony White
Tel: (212) 270-1051
Fax: (212) 270-3279
 
Secondary Contact: Raju Nanoo
Tel: (212) 623-7537
Fax: (212) 623-1310
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017
 
Primary Contact: Anthony White
Tel: (212) 270-1051
Fax: (212) 270-3279
 
Secondary Contact: Raju Nanoo
Tel: (212) 623-7537
Fax: (212) 623-1310
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901
 
Attn: Jenny E. Milioti
Tel: (203) 719-5993
Fax: (203) 719-3888
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901
 
Attn: Jenny E. Milioti
Tel: (203) 719-5993
Fax: (203) 719-3888
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901
 
Attn: Jenny E. Milioti
Tel: (203) 719-5993
Fax: (203) 719-3888

 
 
 

--------------------------------------------------------------------------------

 
 
Name of Lenders and Addresses For Notices
Domestic Lending Office
Eurocurrency Lending Office

Wachovia Bank, N.A.
301 South College St.
Charlotte, NC 28202
 
Primary Contact: Jeff Seaton
Tel: (704) 374-7042
Fax: (704) 383-1625
 
Secondary Contact: Kevin Rosebaum
Tel: (704) 715-9941
Wachovia Bank, N.A.
301 South College St.
Charlotte, NC 28202
 
Primary Contact: Jeff Seaton
Tel: (704) 374-7042
Fax: (704) 383-1625
 
Secondary Contact: Kevin Rosebaum
Tel: (704) 715-9941
Wachovia Bank, N.A.
301 South College St.
Charlotte, NC 28202
 
Primary Contact: Jeff Seaton
Tel: (704) 374-7042
Fax: (704) 383-1625
 
Secondary Contact: Kevin Rosebaum
Tel: (704) 715-9941
The Bank of New York
One Wall St., 21st Floor
New York, NY 10286
 
Attn: Larry Geter
Tel: (212) 635-6740
Fax: (212) 63-6397
The Bank of New York
One Wall St., 21st Floor
New York, NY 10286
 
Attn: Larry Geter
Tel: (212) 635-6740
Fax: (212) 63-6397
The Bank of New York
One Wall St., 21st Floor
New York, NY 10286
 
Attn: Larry Geter
Tel: (212) 635-6740
Fax: (212) 63-6397
Barclays Bank, PLC
200 Park Avenue
New York, NY 10166
 
Attn: Jane Yoon
Tel: (973) 576-3267
Fax: (973) 576-3014
Barclays Bank, PLC
200 Park Avenue
New York, NY 10166
 
Attn: Jane Yoon
Tel: (973) 576-3267
Fax: (973) 576-3014
Barclays Bank, PLC
200 Park Avenue
New York, NY 10166
 
Attn: Jane Yoon
Tel: (973) 576-3267
Fax: (973) 576-3014
HSBC Bank USA, National Association
452 Fifth Ave, 5/F
New York, NY 10018
 
Primary Contact: Diane Zieske
Tel: (212) 525-2487
Fax: (212) 642-0314
 
Secondary Contact: Sylvia Carranza
Tel: (212) 525-6433
HSBC Bank USA, National Association
452 Fifth Ave, 5/F
New York, NY 10018
 
Primary Contact: Diane Zieske
Tel: (212) 525-2487
Fax: (212) 642-0314
 
Secondary Contact: Sylvia Carranza
Tel: (212) 525-6433
HSBC Bank USA, National Association
452 Fifth Ave, 5/F
New York, NY 10018
 
Primary Contact: Diane Zieske
Tel: (212) 525-2487
Fax: (212) 642-0314
 
Secondary Contact: Sylvia Carranza
Tel: (212) 525-6433
Morgan Stanley Bank
One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
 
Attn: Edward Henley
Tel: (718) 754-7258
Fax: (718) 754-7250
Morgan Stanley Bank
2500 Lake Park Blvd., Suite 300C
West Valley City, Utah 84120
 
Primary Contact: Gabriela Nevergold
Tel: (718) 754-7411
Fax: (718) 233-2132
 
Secondary Contact: Zorik Ledven
Tel: (718) 754-7425
Morgan Stanley Bank
2500 Lake Park Blvd., Suite 300C
West Valley City, Utah 84120
 
Primary Contact: Gabriela Nevergold
Tel: (718) 754-7411
Fax: (718) 233-2132
 
Secondary Contact: Zorik Ledven
Tel: (718) 754-7425

 
 
 

--------------------------------------------------------------------------------

 
 
Name of Lenders and Addresses For Notices
Domestic Lending Office
Eurocurrency Lending Office
William Street LLC
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
 
 
Primary Contact: Pedro Ramirez
Tel: (917) 343-8319
 
Secondary Contact: Andrew Caditz
Tel: (212) 357-6240
William Street LLC
1 New York Plaza, 40th Floor
New York, NY 10004
William Street LLC
1 New York Plaza, 40th Floor
New York, NY 10004
Merrill Lynch Bank USA
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
 
Primary Contact: Mark Cannon
Tel: (801) 526-8631
Fax: (801) 359-4667
 
Secondary Contact: Butch Alder
Tel: (801) 526-8324
Merrill Lynch Bank USA
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
 
Merrill Lynch Bank USA
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
165 Broadway
New York, NY 10006-1404
 
Attn: GLA Administrator
Tel: (212) 428-6369 
Fax: (212) 428-2372 
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
165 Broadway
New York, NY 10006-1404
 
Attn: GLA Administrator
Tel: (212) 428-6369 
Fax: (212) 428-2372
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
165 Broadway
New York, NY 10006-1404
 
Attn: GLA Administrator
Tel: (212) 428-6369 
Fax: (212) 428-2372 
Wells Fargo Bank, N.A.
530 5th Ave, 19th Floor
New York, NY 10036
 
Primary Contact: Jordan Fragiacomo
Tel: (212) 805-1610
Fax: (212) 805-1614
 
Secondary Contact: Ann Fragen
Tel: (212) 805-1004
Wells Fargo Bank, N.A.
530 5th Ave, 19th Floor
New York, NY 10036
 
Primary Contact: Jordan Fragiacomo
Tel: (212) 805-1610
Fax: (212) 805-1614
 
Secondary Contact: Ann Fragen
Tel: (212) 805-1004
Wells Fargo Bank, N.A.
530 5th Ave, 19th Floor
New York, NY 10036
 
Primary Contact: Jordan Fragiacomo
Tel: (212) 805-1610
Fax: (212) 805-1614
 
Secondary Contact: Ann Fragen
Tel: (212) 805-1004
The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60675
 
Attn: Peter Hallan
Tel: (312) 444-2434
Fax: (312) 444-4906
The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60675
 
Attn: Sharon Jackson
Tel: (312) 630-1609
Fax: (312) 630-1566
The Northern Trust Company
50 S. LaSalle Street
Chicago, IL 60675
 
Attn: Sharon Jackson
Tel: (312) 630-1609
Fax: (312) 630-1566

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I (cont'd)


LENDERS AND COMMITMENTS


Lenders
 
Commitment
         
Citibank, N.A.
   
$80,000,000
 
Bank of America, N.A.
   
$80,000,000
 
BNP Paribas
   
$65,000,000
 
JPMorgan Chase Bank, N.A.
   
$65,000,000
 
UBS Loan Finance LLC
   
$65,000,000
 
Wachovia Bank, N.A.
   
$65,000,000
 
The Bank of New York
   
$50,000,000
 
Barclays Bank, PLC
   
$50,000,000
 
HSBC Bank USA, National Association
   
$50,000,000
 
Morgan Stanley Bank
   
$50,000,000
 
William Street LLC
   
$50,000,000
 
Merrill Lynch Bank USA
   
$35,000,000
 
Royal Bank of Canada
   
$35,000,000
 
Wells Fargo Bank, N.A.
   
$35,000,000
 
The Northern Trust Company
   
$25,000,000
                     
TOTAL
   
$800,000,000
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II




MANDATORY COST RATE


Calculation of Mandatory Cost Rate


1.
The MCR Cost is an addition to the interest rate to compensate Lenders for the
cost of compliance with (a) the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period for any Advance denominated in Pounds
Sterling or Euros (or as soon as possible thereafter) the Administrative Agent
shall calculate, as a percentage rate, a rate (the "Additional Cost Rate") for
each Lender participating in such Advance, in accordance with the paragraphs set
out below. The MCR Cost will be calculated by the Administrative Agent as a
weighted average of such Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each such Lender in the relevant Advance) and
will be expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State (as defined in Section 2.15) will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender's participation in all Advances made from that Applicable Lending Office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Applicable Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

(a)
in relation to a Advance made in Pounds Sterling:

 
[graph1.jpg] per cent. per annum
 


 

 
(b)
in relation to a Advance made in any Alternate Currency other than Pounds
Sterling:

 
[graph2.jpg] per cent. per annum.
 
 
 

--------------------------------------------------------------------------------

 
 
Where:
 

 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which such Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 
B
is the percentage rate of interest (excluding the Applicable Margin and the MCR
Cost and, if applicable, any additional amount of interest specified in
Section 2.07(b)) payable for the relevant Interest Period on the Advance.

 

 
C
is the percentage (if any) of Eligible Liabilities which such Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in Pounds Sterling per £1,000,000;

 

5.
For the purposes of this Schedule:

 

(a)
"Eligible Liabilities" has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 

(b)
"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits.

 

(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

(d)
"Special Deposits" has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 

(e)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Pounds Sterling per £1,000,000 of the Tariff Base of that Reference Bank.

 
 
 

--------------------------------------------------------------------------------

 
 

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

(a)
the jurisdiction of its Applicable Lending Office; and

 

(b)
any other information that the Agent may reasonably require for such purpose.

 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 

9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with an Applicable Lending Office in
the same jurisdiction as its Applicable Lending Office.

 

10.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the MCR to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.
Any determination by the Administrative Agent pursuant to this Schedule II in
relation to a formula, the MCR, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 

13.
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and provide notice to the Company and the
Lenders of any amendments which are required to be made to this Schedule II in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
DESIGNATED BORROWER JURISDICTIONS


 
United Kingdom
 
Belgium
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-1


RATE REQUEST


Citibank, N.A., as Reference Bank
under the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]


[Date]


Ladies and Gentlemen:


The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of February 27, 2008 (as amended, modified or supplemented
from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined) among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Administrative Agent for said Lenders and hereby
requests notification from you pursuant to Section 2.02(a) thereof of the
Eurocurrency Rate which is applicable to the Committed Advance to be made (or
converted or continued) on        , 200   in the principal amount of [$____]
[€____] [£____] with the Interest Period of      months.



 
Very truly yours,


The Stanley Works




By_________________________
Name:
Title:

 
                              
TO BE COMPLETED AND RETURNED BY
REFERENCE BANK:


The rate requested above,
determined as required by
the Credit Agreement, is      . 



 
CITIBANK, N.A., as Reference Bank


By_________________________________
Authorized Officer

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2


NOTICE OF BORROWING


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]


[Date]


Ladies and Gentlemen:


The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of February 27, 2008 (as amended, modified or supplemented
from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among the undersigned, certain Designated Borrowers,
certain Lenders parties thereto, and Citibank, N.A., as Administrative Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Committed
Borrowing on the following terms under the Credit Agreement, and in that
connection sets forth below the information relating to such Committed Borrowing
(the "Proposed Committed Borrowing ") as required by Section 2.02(b) of the
Credit Agreement:


(i)  The Borrower is ________________.


(ii) The Business Day of the Proposed Committed Borrowing is             ,
200  .


(iii) The Type of Advances comprising the Proposed Committed Borrowing is [Base
Rate]1  [Eurocurrency Rate].


(iv) The aggregate amount of the Proposed Committed Borrowing is [$]2  [€]
[£] ______ .


[(v)] The Initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Committed Borrowing is        month[s]].


 
________________________
 
1 not available for any Designated Borrower
2 not available for any Designated Borrower
 
 
 

--------------------------------------------------------------------------------

 


[(v) The proceeds of the Proposed Committed Borrowing are to be used to buy or
carry Margin Stock, and attached hereto are the certificates required pursuant
to Section 3.02(ii) of the Credit Agreement and a duly completed Form U-1 or
Form G-3.]3 
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Committed Borrowing:


(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Committed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and
 
(B) no event has occurred and is continuing, or would result from such Proposed
Committed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.



 
Very truly yours,


The Stanley Works


 
By____________________
Name:
Title:

 
________________________
 
3 if applicable
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


NOTICE OF CONVERSION OR CONTINUATION




[Date]


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]




Ladies and Gentlemen:


The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of February 27, 2008 (as amended, modified or supplemented
from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Administrative Agent for said Lenders, and
hereby gives you notice, pursuant to Section 2.04(b) of the Credit Agreement
that [the undersigned] [NAME OF DESIGNATED BORROWER] hereby elects to
[convert][continue] the Committed Borrowing consisting of [Base
Rate][Eurocurrency Rate] Advances:


(i) which is in the amount of $         ;


(ii) which, in the case of a Committed Borrowing consisting of Eurocurrency Rate
Advances, has an Interest Period of    month(s);4  and


(iii) which was borrowed (or previously converted or continued) on ________,
200_.
 
________________
 
Omit clause (ii) if Committed Borrowing consisted of Base Rate Advances.
 
 
 

--------------------------------------------------------------------------------

 


Such [conversion][continuation] shall become effective on           , 200 , at
which time such Advances shall be [converted into][continued as] [Base
Rate][Eurocurrency Rate] Advances:


(i) which is in the amount of $           ;4 
and


(ii) which has an Interest Period of   month(s)5 .



 
Very truly yours,


The Stanley Works


 
By__________________
Name:
Title:



________________
 
2 Omit clause (i) if conversion or continuation is for entire amount of
Committed Borrowing.


3 Omit clause (ii) if conversion is into Base Rate Advance.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF QUOTE REQUEST




[Date]




Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]




Ladies and Gentlemen:


The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of February 27, 2008 (as amended, modified or supplemented
from time to time, the "Credit Agreement", the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Administrative Agent for said Lenders, and
hereby gives you notice pursuant to Section 2.13 of the Credit Agreement that
the undersigned hereby requests offers to make an Uncommitted Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Borrowing (the "Proposed Uncommitted Borrowing") is requested to be made5 :


(i) The Business Day of the Proposed Uncommitted Borrowing is _______, 200   .


(ii) The proposed aggregate amount of the Proposed Uncommitted Borrowing is
$______ .
 
________________
 
4 Information required for a Borrowing may be repeated as necessary if more than
one Borrowing is being requested in one Form of Quote Request.
 
 
 

--------------------------------------------------------------------------------

 


(iii) The duration of the proposed Interest Period for the Proposed Uncommitted
Borrowing is      .
 
(iv) The Type of Proposed Uncommitted Borrowing is [Fixed Rate] [Floating Rate].


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Uncommitted Borrowing:


(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Uncommitted Borrowing
on the same day and to the application of the proceeds therefrom, as though made
on and as of such date; and


(B) no event has occurred and is continuing, or would result from such Proposed
Uncommitted Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.



 
Very truly yours,
 
The Stanley Works




By______________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF QUOTE




[Date]


THE STANLEY WORKS
1000 Stanley Drive
New Britain, CT 06050


Re:
the Amended and Restated Credit Agreement dated as of February 27, 2008 among
The Stanley Works, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders (as amended, modified or supplemented from
time to time, the "Credit Agreement")



Ladies and Gentlemen:


The undersigned, [Name of Lender], refers to the above referenced Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The
undersigned hereby makes [a] Quote[s] pursuant to Section 2.13 of the Credit
Agreement, in response to the Quote Request made by the Company on       , and
in response thereto, sets forth below the terms on which such Quote[s] [is]
[are] made:


(i) The principal amount of the Uncommitted Advance is $           .


(ii) The Type of Uncommitted Advance is [Fixed Rate] [Floating Rate].


(iii) The Floating Rate Margin in the case of a Floating Rate Advance,   or the
Fixed Rate in the case of a Fixed Rate Advance, is          .6 


The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Company upon
acceptance by the Company of this Quote in accordance with Section 2.13(d) of
the Credit Agreement.



 
Very truly yours,


[NAME OF LENDER]


By_____________________
Name:
Title:

 
________________
 
5 Clauses (i) through (iii) should be repeated as to each additional offer being
made.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF ACCEPTANCE




[Date]


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]


Re:
the Amended and Restated Credit Agreement, dated as of February 27, 2008 (as
amended, modified or supplemented from time to time, the "Credit Agreement")
among the undersigned, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders



Ladies and Gentlemen:


The undersigned, The Stanley Works, refers to the above referenced Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. In accordance
with Section 2.13 of the Credit Agreements, we have received [a] Quote/Quotes in
connection with our Quote Request, dated      , for [an] Uncommitted
Borrowing[s] to occur on    ____    , and in accordance with Section 2.13(d) of
the Credit Agreement, we hereby accept the following offer/offers for the
Interest Period of [ ]:


Principal Amount    Fixed Rate/Floating Rate    Lender

 

 
Very truly yours,


The Stanley Works
 


By________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1


FORM OF OPINION OF COUNSEL TO THE BORROWER




February __, 2008




To each of the Lenders listed on
Schedule I hereto and to
Citibank, N.A., as Administrative Agent
For the Lenders



 
Re:
The $800,000,000 Amended and Restated Credit Agreement among The Stanley Works,
the Lenders party thereto and Citibank, N.A., as Administrative Agent



Ladies and Gentlemen:


We have acted as special counsel to The Stanley Works, a Connecticut corporation
(the “Borrower”) in connection with the negotiation, execution and delivery of
that certain $800,000,000 Amended and Restated Credit Agreement, dated as of the
date hereof, by and among the Borrower, the lenders party thereto (the
“Lenders”) and Citibank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (the “Credit Agreement”).
 
This opinion is being delivered pursuant to Section 3.01(d) of the Credit
Agreement. Capitalized terms used herein and not expressly defined herein have
the definitions specified in the Credit Agreement.
 
In addition to the Credit Agreement, we have examined originals, certified
copies or copies otherwise identified as being true copies of the following:
 

 
(a)
the Restated Certificate of Incorporation of the Borrower, dated September 11,
1998, filed with the Connecticut Secretary of State’s office on September 15,
1998, certified by the Secretary of the Borrower as of the date hereof,

 

 
(b)
the Bylaws of the Borrower as in effect as of the date hereof, as certified by
the Secretary of the Borrower as of the date hereof;

 

 
(c)
the resolutions duly adopted at a meeting of the Board of Directors of the
Borrower on ___________, ____ authorizing, among other things, the execution,
delivery and performance by the Borrower of the Credit Agreement and the
transactions contemplated thereby;

 

 
(d)
the Certificate of Legal Existence of the Borrower as of __________, ____ issued
by the Connecticut Secretary of State;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(e)
the Certificate of the General Counsel of the Borrower, dated as of the date
hereof, a copy of which is attached hereto as Exhibit A (the “Borrower’s
Certificate”);

 

 
(f)
a copy of the Borrower’s Annual Report on Form 10-K for the year ended January
1, ____ (the “Form 10-K”) filed with the Securities and Exchange Commission;

 
With your concurrence, the opinions hereafter expressed, whether or not
qualified by language such as "to our knowledge", are based solely upon (1) our
review of the Credit Agreement, (2) inquiry among members of our firm that have
given substantive attention to the negotiation of the Credit Agreement, and (3)
such review of published sources of law as we have deemed necessary. This firm,
in rendering legal opinions, customarily makes certain assumptions which are
described in Schedule A hereto. In the course of our representation of the
Borrower in connection with this transaction, nothing has come to our attention
which causes us to believe reliance upon any of those assumptions is
inappropriate, and, with your concurrence, the opinions hereafter expressed are
based upon those assumptions. Our opinions hereafter expressed are limited to
the laws of the State of New York, the corporate laws of the State of
Connecticut and Federal law.


The opinions hereafter expressed with respect to the enforceability of any
provisions of the Credit Agreement or any rights or remedies granted to the
Lenders or the Administrative Agent under the Credit Agreement, are subject to
the general qualifications that such rights and remedies may be subject to and
affected by:


(i)  applicable bankruptcy, insolvency, reorganization, receivership,
moratorium, or assignment for the benefit of creditors laws and other laws
affecting the rights and remedies of creditors generally, including without
limitation laws regarding fraudulent transfers, fraudulent conveyances,
preferences, avoidance, automatic stay and turn-over;


(ii) general principles of equity, including without limitation those governing
the availability of equitable remedies, affording equitable defenses, requiring
good faith, fair dealing and reasonableness in the performance and enforcement
of a contract, and affording defenses based upon unconscionability, lack of
notice, impracticability or impossibility of performance;


(iii) general rules of contract law with respect to matters such as the election
of remedies, the limits of severability, mutuality of obligations, and
opportunity to cure, limitations on the enforceability of indemnification,
contribution or exculpation provisions under applicable securities laws or
otherwise and limitations on the enforceability of provisions that are in
violation of public policy; and


(iv) determination by the courts in which litigation may be instituted that
certain provisions of the Credit Agreement pertaining to the payment of legal
expenses, including attorneys' fees, the waiving of hearings, the designation of
federal and state courts as having jurisdiction and/or venue are reasonable and
comply with, or are permitted by, applicable constitutional provisions and by
applicable laws, regulations and rules of court.


We express no opinion as to the enforceability of any provision in the Credit
Agreement which purports to excuse or indemnify the Lenders or the
Administrative Agent from any liability for negligent or intentional acts or
omissions. We note that our opinion in paragraph 1 below as to the good standing
of the Borrower are limited to the information provided in the certificate of
the Secretary of State of the State of Connecticut to the effect that Borrower
has legal existence.
 
 
 

--------------------------------------------------------------------------------

 


We express no opinion concerning any provision in the Credit Agreement which
purports to (i) establish evidentiary standards or make determinations
conclusive, (ii) waive any rights which may not by law be waived (including the
rights to notice and hearing), or (iii) effectuate any provision contained in
the Credit Agreement which purports to limit the Lenders’ or the Administrative
Agent’s liability. The provisions of the Credit Agreement regarding the
declaration of a default or event of default may be subject to enforcement of a
court imposed standard of materiality in determining whether an actionable event
of default exists.


Based upon and subject to the foregoing, we are of the opinion that:


1. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Connecticut.
 
2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the consummation of the transaction contemplated thereby are
within the power and authority of the Borrower and have been duly authorized by
all necessary proceedings under the organizational documents of the Borrower,
and did not and do not (i) violate or conflict with any provision of the
organizational documents of the Borrower, (ii) violate or conflict with any law,
rule or regulation of any governmental authority applicable to the Borrower,
(iii) require the Borrower to obtain any approval, consent or waiver of, or make
any filing with, any governmental agency or body (other than approvals, consents
or waivers already obtained or filings already made), (iv) require the consent
or authorization of, or approval by, or notice to, any party to any material
contract or agreement of which we have knowledge to which the Borrower is a
party, except for such consents, authorizations, approvals or notices that
(assuming the power and authority of the consenting entity and the authority and
capacity of the person signing on its behalf) have been obtained or made, or (v)
violate or conflict with any judgment, order or decree of which we have
knowledge to which the Borrower is a party or by which any of its assets or
properties is bound.
 
3. The Credit Agreement has been duly executed and delivered by the Borrower;
and the Credit Agreement constitutes the legal, valid and binding obligations of
the Borrower, enforceable against it in accordance with its terms.
 
4. The Borrower is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
This opinion is rendered to you for your benefit in connection with the
transactions contemplated by the Credit Agreement and may not be delivered to,
or relied upon by, any other party without our prior written consent.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Very truly yours,


BROWN RUDNICK BERLACK ISRAELS LLP
 
_________________________________________

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


BROWN RUDNICK BERLACK ISRAELS LLP
STANDARD ASSUMPTIONS


In rendering legal opinions in third party transactions, Brown Rudnick Berlack
Israels LLP makes certain customary assumptions described below:


1. Each natural person executing the Credit Agreement and has sufficient legal
capacity to enter into the Credit Agreement and perform the transactions
contemplated thereby.


2. Each person other than the Borrower has all requisite power and authority and
has taken all necessary corporate or other action to enter into the Credit
Agreement, to the extent necessary to make the Credit Agreement enforceable
against it.


3. Each person other than the Borrower has complied with all legal requirements
pertaining to its status as such status relates to its rights to enforce the
Credit Agreement against the Borrower.


4. All documents examined by us in connection with rendering this opinion are
accurate, complete and authentic, each original is authentic, each copy conforms
to an authentic original and (other than signatures on behalf of the Borrower)
all signatures are genuine.


5. All official public records are accurate, complete and properly indexed and
filed.


6. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress, or undue influence by or among any of the parties to the Credit
Agreement.


7. The conduct of the parties to the Credit Agreement has complied in the past
and will comply in the future with any requirement of good faith, fair dealing
and conscionability.


8. Each person other than the Borrower has acted in good faith and without
notice of any defense against the enforcement of any rights created by, or
adverse claim to any property or security interest transferred or created as
part of, the Transaction.


9. There are no agreements or understandings among the parties to or bound by
the Credit Agreement, and there is no usage of trade or course of prior dealing
among such parties, that would define, modify, waive, or qualify the terms of
the Credit Agreement.


10. The Borrower will not in the future take any discretionary action (including
a decision not to act) permitted under the Credit Agreement that would result in
a violation of law or constitute a breach or default under the Credit Agreement
or court or administrative orders, writs, judgments and decrees that name the
Borrower.


11. The Borrower will obtain all permits and governmental approvals not required
at the time of the closing of the transactions contemplated by the Credit
Agreement but which are subsequently required, and will take all actions
similarly required, relevant to subsequent consummation of the transactions or
performance of the Credit Agreement.


12. All parties to or bound by the Credit Agreement will act in accordance with,
and will refrain from taking any action that is forbidden by, the terms and
conditions of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 


BORROWER’S CERTIFICATE


I, Bruce H. Beatt, am the General Counsel of The Stanley Works (the “Borrower”).
I understand that, pursuant to Section 3.01(d) of that certain Amended and
Restated Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among the Borrower, the lenders party thereto (the “Lenders”) and Citibank,
N.A., as administrative agent for the Lenders, Brown Rudnick Berlack Israels LLP
is relying upon this certificate and the statements made herein in rendering
certain legal opinions. Capitalized terms used herein but not otherwise defined
shall have the meaning set forth in the Credit Agreement.
 
With regard to the foregoing, on behalf of the Borrower, I certify that, as of
the date hereof:
 
1. Based solely and exclusively on conversations with Craig A. Douglas,
Treasurer of the Borrower:
 
a. The value of all securities owned by the Borrower (excluding those by
majority-owned Subsidiaries of the Borrower) does not exceed ten percent (10%)
of the value of the Borrower’s total assets;
 
b. Less than twenty-five percent (25%) of the assets of the Borrower on a
consolidated basis and on an unconsolidated basis consist of the margin stock
(as such term is defined in Regulation U of the Board of Governors of the
Federal Reserve System); and
 
c. The Borrower is primarily engaged, directly or through a wholly-owned
Subsidiary or Subsidiaries, in a business of businesses other than that of
investing, reinvesting, owning, holding or trading in securities and is not
engaged and does not propose to engage in the business of investing,
reinvesting, owning, holding or trading in securities, and does not own or
propose to acquire investment securities having a value exceeding forty percent
(40%) of the value of the Borrower’s total assets (exclusive of government
securities and cash items) on an unconsolidated basis.
 
2. Based solely and exclusively on interviews of the officers of the Borrower
responsible for its financing activities and the lawyers under my supervision,
the execution, delivery and performance by the Borrower of any of its
obligations under the Credit Agreement does not and will not require the
Borrower to obtain any approval, consent or waiver of, or make any filing with,
any governmental agency or body (other than approvals, consents or waivers
already obtained or filings already made), require the consent or authorization
of, or approval by, or notice to, any party to any material contract or
agreement to which the Borrower is a party, except for such consents,
authorizations, approvals or notices that (assuming the power and authority of
the consenting entity and the authority and capacity of the person signing on
its behalf) have been obtained or made, or violate or conflict with any
judgment, order or decree to which the Borrower is a party or by which any of
its assets or properties is bound.
 
In Witness Whereof, I have executed this certificate as of February __, 2008.
 
 
 

--------------------------------------------------------------------------------

 
 

 
By: ______________________________
Name: Bruce H. Beatt
Title: Vice President, General Counsel and Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2




FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO
THE ADMINISTRATIVE AGENT




February 27, 2008




To the Lenders that are parties to the
Amended and Restated Credit Agreement referred
to below and Citibank, N.A., as Administrative
Agent for such Lenders (the "Administrative Agent")


Ladies and Gentlemen:


We have acted as special New York counsel to the Administrative Agent in
connection with the $800,000,000 Amended and Restated Credit Agreement dated as
of February 27, 2008 (the "Credit Agreement") between The Stanley Works, a
Connecticut corporation (the "Company"), the financial institutions referred to
as "Lenders" in the Credit Agreement (the "Lenders") and the Administrative
Agent, amending and restating the $550,000,000 Credit Agreement dated as of
December, 1 2005 (the "Existing Credit Agreement"). Terms defined in the Credit
Agreement have the same respective defined meanings when used herein.


In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement. In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies. When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement or in certificates delivered by or on behalf of the Company
pursuant thereto. We have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by, and (except, to the extent set forth
below, as to the Company and the Designated Borrowers) constitutes a legal,
valid, binding and enforceable obligation of, all of the parties thereto, that
all signatories thereto have been duly authorized and that all such parties are
duly organized and validly existing and have the power and authority (corporate
or other) to execute, deliver and perform the same, and that all authorizations,
approvals or consents of (including without limitation all foreign exchange
control approvals), and all filings or registrations with, any governmental or
regulatory authority or agency of any Designated Borrower's jurisdiction of
organization (including the central bank of any such jurisdiction, if
applicable) required for the making and performance by such Designated Borrower
of the Credit Agreement shall have been obtained or made and shall be in effect
at the time of any Borrowing by such Designated Borrower.


In addition, we have assumed that (i) all Persons that are, immediately before
the Effective Date, parties to the Existing Credit Agreement have executed and
delivered the Credit Agreement, and (ii) notice by the Administrative Agent to
the Company confirming the occurrence of the Effective Date is being given
contemporaneously with the delivery of this opinion.
 
 
 

--------------------------------------------------------------------------------

 


Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes a legal, valid and binding
obligation of the Company and each Designated Borrower, enforceable against the
Company and such Designated Borrower in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or other similar laws relating to or affecting the rights
of creditors generally, and, with respect to the Designated Borrowers, to the
possible judicial application of foreign laws or governmental action affecting
the rights of creditors generally, and except as the enforceability of the
Credit Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including without limitation (i) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (ii) concepts
of materiality, reasonableness, good faith and fair dealing.


The foregoing opinions are also subject to the following comments and
qualifications:


(A) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.


(B) The enforceability of Section 8.04(c) of the Credit Agreement may be limited
by laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.


(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than New York) that limits the interest,
fees or other charges it may impose for the loan or use of money or other
credit, (ii) Section 2.09(b) of the Credit Agreement, (iii) the last sentence of
Section 8.05 of the Credit Agreement, (iv) Section 8.13(a) of the Credit
Agreement insofar as such sentence relates to the subject-matter jurisdiction of
the United States District Court for the Southern District of New York to
adjudicate any controversy related to the Credit Agreement, (iv) the waiver of
inconvenient forum set forth in Section 8.13(c) of the Credit Agreement with
respect to proceedings in the United States District Court for the Southern
District of New York, and (v) Section 8.14 of the Credit Agreement.


(D) We wish to point out with reference to obligations stated to be payable in a
currency other than Dollars that (i) a New York statute provides that a judgment
rendered by a court of the State of New York in respect of an obligation
denominated in such other currency would be rendered in such other currency and
would be converted into Dollars at the rate of exchange prevailing on the date
of entry of the judgment and (ii) a judgment rendered by a Federal court sitting
in the State of New York in respect of an obligation denominated in such other
currency may be expressed in Dollars, but we express no opinion as to the rate
of exchange such Federal court would apply.
 
 
 

--------------------------------------------------------------------------------

 


(E) We express no opinion as to the last paragraph of any Designation Letter
delivered pursuant to Section 2.14 of the Credit Agreement to the extent it
relates to immunity acquired after the date of execution and delivery of such
Designation Letter.


(F) Section 9.02 of the Credit Agreement may not be enforceable to the extent
that the Guaranteed Obligations as defined therein are materially modified.


The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the law of any other jurisdiction. Without limiting the foregoing,
we do not hold ourselves out as experts on, or purport to advise on, the laws of
the jurisdiction of organization of any Designated Borrower


This opinion letter is provided to you by us as special New York counsel to the
Administrative Agent pursuant to Section 3.01(d) of the Credit Agreement and may
not be relied upon by any other person or for any purpose other than in
connection with the transactions contemplated by the Credit Agreement without
our prior written consent in each instance.
 

  Very truly yours,



EKM/BMT
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
ASSIGNMENT AND ACCEPTANCE


Reference is made to the Amended and Restated Credit Agreement dated as of
February 27, 2008 (as amended or modified from time to time, the "Credit
Agreement") among The Stanley Works, a Connecticut corporation (the "Company"),
the Lenders (as defined in the Credit Agreement) and Citibank, N.A., as
Administrative Agent for the Lenders (the "Administrative Agent"). Terms defined
in the Credit Agreement are used herein with the same meaning.


The "Assignor" and the "Assignee" referred to on Schedule I hereto agree as
follows:


1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Uncommitted Advances and Uncommitted Notes)
equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Uncommitted Advances and Uncommitted Notes). After giving effect to
such sale and assignment, the Assignee's Commitment and the amount of the
Committed Advances owing to the Assignee will be as set forth on Schedule 1
hereto.


2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Committed Note held by the Assignor and requests that the
Administrative Agent exchange such Committed Note for a new Committed Note
payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Committed Notes payable to the
order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.


3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; (v) agrees, for the
benefit of the Company, that it will be bound by the terms and provisions of the
Credit Agreement to the same extent as if it were an original party thereto; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 8.09 of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 


4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
"Effective Date") shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.


5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.


6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Committed Notes in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
facility fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Committed Notes for periods prior to the Effective Date directly between
themselves.


7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.


8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.


IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 

 
By__________________________
Name:
Title:


By__________________________
Name:
Title:


By__________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
to
Assignment and Acceptance


Percentage interest assigned:
________%
   
Assignee's Commitment:
$__________
   
Aggregate outstanding principal amount of Committed Advances assigned:
$__________
   
Principal amount of Committed Note payable to Assignee:
$__________
   
Principal amount of Committed Note payable to Assignor:
$__________
   
Effective Date6:
_______________, 200_

 

 
[NAME OF ASSIGNOR],
as Assignor


By________________________
Name:
Title:


Dated: _______________, 200_




[NAME OF ASSIGNEE],
as Assignee


By_________________________
Name:
Title:


Dated: _______________, 200_

 
_____________________
 
6 This date should be no earlier than five Business Days after the delivery of
this As-signment and Acceptance to the Agent.
 
 
 

--------------------------------------------------------------------------------

 

Domestic Lending Office:
[Address]


Eurocurrency Lending Office:
[Address]
 
Accepted this__________ day
of _______________, 200_


Citibank, N.A., as Administrative Agent


By                      
Name:
Title:




[Approved this __________ day
of _______________, 200_


The Stanley Works


By                      
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H-1


PROMISSORY NOTE
(Committed Advances)



[$][€][£]           
Dated:                              





FOR VALUE RECEIVED, the undersigned, [THE STANLEY WORKS, a Connecticut
corporation] [DESIGNATED BORROWER, a [________] corporation] (the "Borrower"),
HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the "Lender") the
principal sum of [$][€][£]             or, if less, the aggregate principal
amount of all Committed Advances made by the Lender to the Borrower pursuant to
the Credit Agreement referred to below outstanding on the Termination Date, and
such amount shall be paid on or prior to the Termination Date as provided in the
Credit Agreement referred to below.


Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.


The Borrower promises to pay interest on the principal amount of each Committed
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement referred to below.


Both principal of and interest on each Committed Advance are payable in the
Currency in which such Advance was denominated to Citibank, N.A., as
Administrative Agent, at the Administrative Agent's Account in the Principal
Financial Center for such Currency for the account of the Lender, in same day
funds. Each Committed Advance made by the Lender to the Borrower and the
maturity thereof, and all payments made on account of the principal amount
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is a part of this Promissory Note,
which recordation shall be conclusive and binding absent manifest error but the
failure to make such recording shall not have any effect on the Lender's rights
hereunder.


This Promissory Note is one of the Committed Notes referred to in, and is
entitled to the benefits of, the Amended and Restated Credit Agreement dated as
of February 27, 2008 (as amended, modified or supplemented from time to time,
the "Credit Agreement), among [The Stanley Works/the Borrower], certain
Designated Borrowers (if any), the Lender and certain other lenders parties
thereto, and Citibank, N.A., as Administrative Agent for the Lender and such
other lenders. The Credit Agreement, among other things, (i) provides for the
making of Committed Advances by the Lender to the Borrower from time to time in
an aggregate amount not to exceed at any time outstanding the Dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Committed Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
 
 
 

--------------------------------------------------------------------------------

 
 

 
[THE STANLEY WORKS]
[DESIGNATED BORROWER]


 
By_____________________
Name:
Title:




By_____________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-2




PROMISSORY NOTE
(Uncommitted Advances)



[$][€][£]_________ 
Dated:                            



FOR VALUE RECEIVED, the undersigned, [THE STANLEY WORKS, a Connecticut
corporation,][DESIGNATED BORROWER, a [__________] corporation] (the "Borrower"),
HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the "Lender") the
aggregate principal amount of all Uncommitted Advances made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below and such amount
shall be paid in the amounts and on the dates provided in the Credit Agreement
referred to below.


Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.


The Borrower promises to pay interest on the principal amount of each
Uncommitted Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement referred to below.


Both principal and interest are payable in the Currency in which such Advance
was denominated to Citibank, N.A., as Administrative Agent, at the
Administrative Agent’s Account in the Principal Financial Center for such
Currency for the account of the Lender, in same day funds. Each Uncommitted
Advance made by the Lender to the Borrower and the maturity thereof, and all
payments made on account of the principal amount thereof, shall be recorded by
the Lender and, prior to any transfer hereof, endorsed on the grid attached
hereto which is a part of this Promissory Note, which recordation shall be
conclusive and binding absent manifest error but the failure to make such
recording shall not have any effect on the Lender's rights hereunder.


This Promissory Note is one of the Uncommitted Notes referred to in, and is
entitled to the benefits of, the Amended and Restated Credit Agreement dated as
of February 27, 2008 (as amended, modified or supplemented from time to time,
the "Credit Agreement"), among [The Stanley Works/the Borrower], certain
Designated Borrowers (if any), the Lender and certain other lenders parties
thereto, and Citibank, N.A., as Administrative Agent for the Lender and such
other Lenders. The Credit Agreement, among other things, (i) provides for the
making of Uncommitted Advances by the Lender to the Borrower from time to time,
the indebtedness of the Borrower resulting from each such Uncommitted Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
 
 
 

--------------------------------------------------------------------------------

 
 

 
[THE STANLEY WORKS]
[DESIGNATED BORROWER]




By________________________
Name:
Title:




By________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I




FORM OF DESIGNATION LETTER


[Date]




To Citibank, N.A.,
as Administrative Agent
388 Greenwich Street
New York, NY 10013


Attention:  [__________]


Ladies and Gentlemen:


We make reference to the $800,000,000 Amended and Restated Credit Agreement
dated as of February 27, 2008 (the "Credit Agreement") among The Stanley Works
(the "Company"), certain Designated Borrowers (if any), the Lenders party
thereto and Citibank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement are used herein as defined therein.


The Company hereby designates [____________] (the "Designated Borrower"), a
corporation duly incorporated under the laws of [_____________] and a
Subsidiary, as a Company in accordance with Section 2.14 of the Credit
Agreement.


The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts all of the obligations of a Borrower under
the Credit Agreement, adheres to the Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for all purposes of the Credit Agreement, joins
in each of the waivers, appointments and submissions in Article VIII thereof,
and will perform and comply with the terms and provisions of the Credit
Agreement applicable to it as if it had originally executed the Credit Agreement
as a Borrower. The Designated Borrower hereby authorizes and empowers the
Company to act as its representative and attorney-in-fact for the purposes of
signing documents and giving and receiving notices (including notices of
Borrowing under the Credit Agreement) and other communications in connection
with the Credit Agreement and the transactions contemplated thereby and for the
purposes of modifying or amending any provision of the Credit Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.


The Designated Borrower represents and warrants to the Administrative Agent and
each Lender the following:



 
(a)
Corporate Existence. The Designated Borrower is an entity duly organized and
validly existing under the laws of its jurisdiction of formation.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
Corporate Authorization, Etc. The performance of its obligations under the
Credit Agreement and the execution, delivery and performance by the Designated
Borrower of this Designation Letter and any Note executed by the Designated
Borrower are within the Designated Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Borrower’s charter documents of (ii) any law or contractual
restriction binding on or affecting the Designated Borrower.

 

 
(c)
No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Borrower’s of this
Designation Letter and any Note executed by the Designated Borrower or the
performance of its obligations under the Credit Agreement.

 

 
(d)
Enforceability. Each of the Credit Agreement and this Designation Letter is and,
upon issuance and delivery thereof in accordance with the Credit Agreement, each
Note executed by the Designated Borrower will be the legal, valid and binding
obligations of the Designated Borrower, enforceable against the Designated
Borrower in accordance with their respective terms.

 

 
(e)
Investment Company. The Designated Borrower is not an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.

 

 
(f)
No Defaults. The Designated Borrower is not in default under or with respect to
any agreement, instrument or undertaking to which it is a party or by which it
or any of its property is bound in any respect which could reasonably be
expected to result in a Material Adverse Effect.

 

 
(g)
Use of Proceeds, Etc. All proceeds of each Advance made to the Designated
Borrower will be used by it only in accordance with the provisions of Section
2.12 of the Credit Agreement. It is not, nor will be, engaged in the business of
extending credit for the purpose of buying or carrying Margin Stock and no
proceeds of any Advance will be used by it to extend credit to others for the
purpose of buying or carrying any Margin Stock. Neither the making of any
Advance to the Designated Borrower nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X issued by
the Board of Governors of the Federal Reserve System.

 
The Designated Borrower agrees that the address set forth below its name at the
shall be its "Address for Notices" for all purposes of the Credit Agreement
(including Section 8.13 thereof). The Designated Borrower acknowledges its
receipt of the notice of each Lender, provided pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), set forth in Section 8.15 of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 


To the extent that the Designated Borrower or any of its Property has or
hereafter may acquire, in any jurisdiction in which judicial proceedings may at
any time be commenced with respect to the Credit Agreement or any other Loan
Document, any immunity from jurisdiction, legal proceedings, attachment (whether
before or after judgment), execution, judgment or set-off, the Designated
Borrower hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity.
 

 
THE STANLEY WORKS




By________________________
Name:
Title:




By________________________
Name:
Title:




[NAME OF DESIGNATED BORROWER]




By________________________
Name:
Title:


Address for Notices:
[_________________]
[_________________]
[_________________]


Attention:  [____________]
Telecopier:  [____________]
Telephone:  [____________]



ACCEPTED AND AGREED:


CITIBANK, N.A.,
as Administrative Agent




By________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J




FORM OF TERMINATION LETTER




[Date]




To Citibank, N.A.,
as Administrative Agent
388 Greenwich Street
New York, NY 10013


Attention:  [__________]


Ladies and Gentlemen:


We make reference to the $800,000,000 Amended and Restated Credit Agreement
dated as of February 27, 2008 (the "Credit Agreement") among The Stanley Works
(the "Company"), certain Designated Borrowers (if any), the Lenders party
thereto and Citibank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement are used herein as defined therein.


The Company hereby terminates the status as a Designated Borrower of
[_________________], a corporation incorporated under the laws of
[_______________], in accordance with Section 2.14 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represents and warrants that all principal and interest
on any Advance of the above-referenced Designated Borrower and all other amounts
payable by such Designated Borrower pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof.
 

 
THE STANLEY WORKS




By________________________
Name:
Title:
 
By________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 